115 T.C. No. 5



                       UNITED STATES TAX COURT



         NEONATOLOGY ASSOCIATES, P.A., ET AL.,1 Petitioners v.
             COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket Nos. 1201-97,   1208-97,             Filed July 31, 2000.
                 2795-97,   2981-97,
                 2985-97,   2994-97,
                 2995-97,   4572-97.



          Certain insurance salesmen formed two purported
     voluntary employees’ beneficiary associations (VEBA’s)
     to generate commissions on their sales of life and
     other insurance products purchased through the VEBA’s.
     Each employer/participant contributed to its own plan
     formed under the VEBA’s, and each plan generally
     provided that a covered employee would receive current-


     1
       Cases of the following petitioners are consolidated
herewith: John J. and Ophelia J. Mall, docket No. 1208-97; Estate
of Steven Sobo, Deceased, Bonnie Sobo, Executrix, and Bonnie
Sobo, docket No. 2795-97; Akhilesh S. and Dipti A. Desai, docket
No. 2981-97; Kevin T. and Cheryl McManus, docket No. 2985-97;
Arthur and Lois M. Hirshkowitz, docket No. 2994-97; Lakewood
Radiology, P.A., docket No. 2995-97; and Wan B. and Cecilia T.
Lo, docket No. 4572-97.
                              - 2 -

     year (term) life insurance on his or her life.
     Premiums on the underlying insurance policies were
     substantially greater than the cost of term life
     insurance because they funded both the cost of term
     life insurance and credits which would be applied to
     conversion universal life policies of the individual
     insureds. The credits applied to a conversion policy
     were “earned” on that policy evenly over 120 months,
     meaning that policyholders generally could withdraw any
     earned amount or borrow against it with no out-of-
     pocket expense.
          Held: The corporate employer/participants (N and
     L) may not deduct contributions to their plans in
     excess of the cost of term life insurance.
          Held, further, L may deduct payments made outside
     its plan for life insurance on two of its employees to
     the extent the payments funded term life insurance.
          Held, further, neither M, a sole
     proprietorship/participant, nor N may deduct
     contributions to its plan to purchase life insurance
     for certain nonemployees.
          Held, further, sec. 264(a)(1), I.R.C., precludes M
     from deducting contributions to its plan to purchase
     life insurance for its two employees.
          Held, further, in the case of N and L, the
     disallowed deductions are constructive dividends to
     their employee/owners.
          Held, further, Ps are liable for the accuracy-
     related penalties for negligence or intentional
     disregard of rules or regulations determined by R under
     sec. 6662(a), I.R.C.; L also is liable for the addition
     to tax for failure to file timely determined by R under
     sec. 6651(a), I.R.C.
          Held, further, no P is liable for a penalty under
     sec. 6673(a)(1)(B), I.R.C.



     Neil L. Prupis, Kevin L. Smith, and Theresa Borzelli, for

petitioners.

     Randall P. Andreozzi, Peter J. Gavagan, Mark A. Ericson, and

Matthew I. Root, for respondent.
                               - 3 -

     LARO, Judge:   The docketed cases, consolidated for purposes

of trial, briefing, and opinion, represent three test cases

selected by the parties to resolve their disagreements as to

certain voluntary employees’ beneficiary association (VEBA)

plans; namely, the Southern California Medical Profession

Association VEBA (SC VEBA) and the New Jersey Medical Profession

Association VEBA (NJ VEBA).2   The parties in 19 other cases

pending before the Court have agreed to be bound by the decisions

we render herein as to these VEBA issues.

     Two of the test cases involve a corporate employer and one

or more employee/owners.   These employer/employee groups are the

Neonatology Associates, P.A (Neonatology), group and the Lakewood

Radiology, P.A. (Lakewood), group.     These groups relate to two

purported welfare benefit funds formed under the SC VEBA; namely,

the Neonatology Employee Welfare Plan (Neonatology Plan) and the

Lakewood Employee Welfare Plan (Lakewood Plan).3

     The third test case involves an individual working as a sole

proprietor and two of his employees.     This group is the Wan B.

Lo, Ph.D., D.O., d.b.a. Marlton Pain Control and Acupuncture



     2
       We use the terms “VEBA” and “plan” for convenience and do
not suggest that any or all of the subject arrangements are
either bona fide plans for Federal income tax purposes or VEBA’s
under sec. 501(c)(9).
     3
       Petitioners argue that these plans are welfare benefit
funds within the meaning of sec. 419(e). Respondent argues to
the contrary. We do not decide this issue.
                                - 4 -

Center (Marlton) group.   The Marlton group relates to the Marlton

Employee Welfare Plan (Marlton Plan), a purported welfare benefit

fund formed under the NJ VEBA.4

     In regard to each test case, respondent determined that the

employer or sole proprietor could not deduct its or his

contributions to the respective plan and, in the case of

Neonatology and Lakewood, that the employee/owners had income to

the extent that he or she benefited from a contribution.5

Respondent determined that each petitioner was liable for

deficiencies in Federal income tax as a result of the VEBA

determinations and that each petitioner was liable for a related

accuracy-related penalty under section 6662(a) for negligence or

intentional disregard of rules or regulations.   In the case of

Lakewood, respondent also determined that it was liable for a 15-

percent addition to tax under section 6651(a) for failure to file

timely its 1992 Federal income tax return and a section 6621

increased rate of interest on its 1991 deficiency as to interest

accruing after July 20, 1995.

     Each petitioner petitioned the Court to redetermine

respondent’s determinations.    Respondent’s notices of deficiency



     4
       We do not decide whether this plan is a welfare benefit
fund under sec. 419(e).
     5
       Respondent also made certain other adjustments of income
and expense. Petitioners concede these adjustments, unless they
are mathematical computations relating to the VEBA issues.
                                 - 5 -

list the following deficiencies, addition to tax, and accuracy-

related penalties:6

                           Neonatology Group

Neonatology, docket No. 1201-97

                        Addition to Tax   Accuracy-Related Penalty
Year       Deficiency   Sec. 6651(a)(1)        Sec. 6662(a)
1992         $1,620           —                     $324
1993          6,262           —                    1,252

John J. and Ophelia J. Mall, docket No. 1208-97

                        Addition to Tax   Accuracy-Related Penalty
Year       Deficiency   Sec. 6651(a)(1)        Sec. 6662(a)
1992         $6,186           —                   $1,237
1993          7,404           —                    1,481

                            Lakewood Group

Lakewood, docket No. 2995-97

                        Addition to Tax   Accuracy-Related Penalty
Year       Deficiency   Sec. 6651(a)(1)        Sec. 6662(a)
1991       $169,437           —                  $33,887
1991           —              —                     —
1992         71,110        $10,667                14,222
1993         93,111           —                   18,622

Estate of Steven Sobo, Deceased, Bonnie Sobo, Executrix, and
Bonnie Sobo, docket No. 2795-97

                        Addition to Tax   Accuracy-Related Penalty
Year       Deficiency   Sec. 6651(a)(1)        Sec. 6662(a)
1991        $27,729           —                   $5,546
1992          5,107           —                    1,021
1993          3,018           —                      604




       6
       All years refer to the calendar year, except that, in the
case of Lakewood, the first 1991 year is a fiscal year ended on
Oct. 31, 1991, and the second 1991 year is a short taxable year
ended on Dec. 31, 1991.
                                   - 6 -

Akhilesh S. and Dipti A. Desai, docket No. 2981-97

                          Addition to Tax      Accuracy-Related Penalty
Year        Deficiency    Sec. 6651(a)(1)           Sec. 6662(a)
1991         $42,047            —                      $8,409
1992          15,751            —                       3,150
1993          25,016            —                       5,003

Kevin T. and Cheryl McManus, docket No. 2985-97

                          Addition to Tax      Accuracy-Related Penalty
Year        Deficiency    Sec. 6651(a)(1)           Sec. 6662(a)
1991          $6,821            —                      $1,364
1992           6,146            —                       1,229
1993           8,214            —                       1,643

Arthur and Lois M. Hirshkowitz, docket No. 2994-97

                          Addition to Tax      Accuracy-Related Penalty
Year        Deficiency    Sec. 6651(a)(1)           Sec. 6662(a)
1991         $82,933            —                     $16,587
1992          45,233            —                       9,047
1993          79,853            —                      15,971

                               Marlton Group

Wan B. and Cecilia T. Lo, docket No. 4572-97

                          Addition to Tax      Accuracy-Related Penalty
Year        Deficiency    Sec. 6651(a)(1)           Sec. 6662(a)
1993         $41,807            —                      $8,361
1994          49,970            —                       9,994

       We decide the following issues:

       1.    Whether Neonatology and Lakewood may deduct

contributions to their respective plans in excess of the amounts

needed to purchase current-year (term) life insurance for their

covered employees.       We hold they may not.

       2.    Whether Lakewood may deduct payments made outside of its

plan to purchase additional life insurance for two of its
                               - 7 -

employees.   We hold it may to the extent that the payments funded

term life insurance.

     3.   Whether Neonatology may deduct contributions made to its

plan to purchase life insurance for John Mall (Mr. Mall), who was

neither a Neonatology employee nor a person eligible to

participate in the Neonatology Plan.     We hold it may not.

     4.   Whether Marlton may deduct contributions to its plan to

purchase insurance for its sole proprietor, Dr. Lo, who was

neither a Marlton employee nor a person eligible to participate

in the Marlton Plan.   We hold it may not.

     5.   Whether section 264(a) precludes Marlton from deducting

contributions to its plan to purchase term life insurance for its

two employees.   We hold it does.

     6.   Whether, in the case of Lakewood and Neonatology, the

disallowed contributions/payments are includable in the

employee/owners’ gross income.7     We hold they are.

     7.   Whether petitioners are liable for the accuracy-related

penalties for negligence or intentional disregard of rules or

regulations determined by respondent under section 6662(a).    We

hold they are.




     7
       Petitioners concede that the contributions are includable
in the employees’ gross income to the extent that they provided
current-year life insurance protection.
                                  - 8 -

      8.   Whether Lakewood is liable for the addition to tax for

failure to file timely determined by respondent under section

6651(a).    We hold it is.

      9.   Whether we should grant respondent’s motion to impose a

$25,000 penalty against each petitioner under section

6673(a)(1)(B).    We hold we shall not.

      Unless otherwise indicated, section references are to the

Internal Revenue Code applicable to the relevant years, Rule

references are to the Tax Court Rules of Practice and Procedure,

and dollar amounts are rounded to the dollar.

                             FINDINGS OF FACT

I.   Overview of Petitioners

      Neonatology is a professional medical corporation wholly

owned by Ophelia J. Mall, M.D. (Dr. Mall).      Its principal place

of business was in New Jersey when we filed its petition.     Dr.

Mall and her husband, Mr. Mall (collectively, the Malls), resided

in New Jersey when we filed their petition.

      Neonatology reports its income and expenses for Federal

income tax purposes using the cash receipts and disbursements

method and the calendar year.      It reported the following relevant

amounts on its 1992 and 1993 Federal corporate income tax

returns:
                                 - 9 -

                                         1992       1993

     Total income                   $282,104      $213,092
     Officer compensation            250,000       168,000
     Salaries & wages                  -0-            -0-
     Pension, profit-sharing, plans    -0-            -0-
     Employee benefit programs        26,000        28,623
     Taxable income (loss)           (18,881)      (20,958)
     Income tax                        -0-            -0-
     Alt. minimum tax                  -0-            -0-

     Lakewood is a professional medical corporation owned equally

by Arthur Hirshkowitz (Dr. Hirshkowitz), Akhilesh Desai (Dr.

Desai), Kevin T. McManus (Dr. McManus), and Steven Sobo (Dr.

Sobo), until his death on September 23, 1993, and by Vijay

Sankhla (Dr. Sankhla) afterwards.    When we filed the petitions of

the various members of the Lakewood group,8 Lakewood’s principal

place of business and the residence of each individual (and his

or her spouse) was in New Jersey.

     Lakewood reports its income and expenses for Federal income

tax purposes using the cash receipts and disbursements method

and, but for 1991, using the calendar year; its 1991 taxable

years consist of a fiscal year ended on October 31, 1991, and a

short taxable year ended on December 31, 1991.   It reported the

following relevant amounts on its Federal corporate income tax

returns for the subject years:




     8
       The members of the Lakewood group are Lakewood, Drs.
Hirshkowitz, Desai, and McManus, and the Estate of Steven Sobo,
Deceased.
                                   - 10 -
                                                                      1993
                                     10/1991   12/1991     1992   (As amended)

Total income                        $2,303,425 $403,869 $2,411,265 $2,286,460
Officers’ compensation                 987,554 350,000 1,171,931      940,895
Salaries & wages                       148,750   29,167    200,565    303,750
Pension, profit-sharing, plans          46,907   25,000    132,428    169,170
Employee benefit programs                 -0-      -0-       -0-        -0-
Other deductions (VEBA contribution)   480,901     -0-     209,869    296,056
Taxable income (loss)                    3,664 (103,857)   (23,325)    (7,796)
Income tax                               1,246     -0-       -0-        -0-
Alt. minimum tax                          -0-      -0-       -0-       20,531

It filed its 1992 Federal corporate income tax return untimely on

May 28, 1993.

     Marlton is a sole proprietorship owned by Wan B. Lo (Dr.

Lo), and he reports Marlton’s income and expenses on his personal

Schedule C, Profit or Loss from Sole-Proprietor Business, using

the cash receipts and disbursements method and the calendar year.

Dr. Lo reported the following amounts for Marlton on Schedules C

of his joint 1993 and 1994 Federal individual income tax returns:

                                               1993       1994

     Gross income                           $875,477     $868,275
     Wages                                   130,944      124,939
     Pension, profit-sharing, plans           16,920       17,396
     Employee benefit programs               100,000      120,000
     Net profit                              406,863      381,122

Dr. Lo and his wife, Cecilia (Ms. Lo) (collectively, the Los),

resided in New Jersey when we filed their petition.

II. The Subject VEBA’s

     Pacific Executive Services (PES) was a California

partnership formed by two insurancemen named Stephen R. Ross (Mr.
                              - 11 -

Ross) and Donald S. Murphy (Mr. Murphy).9   PES devised the idea

of using a speciously designed life insurance product in the

setting of deviously designed VEBA’s to prosper financially from

the enactment of the Tax Reform Act of 1986 (TRA), Pub. L. 99-

514, 100 Stat. 2085.   PES believed that the TRA restricted the

ability of closely held businesses to reduce their tax

liabilities through contributions to retirement and employee

benefit plans.   PES believed that the TRA gave PES the

opportunity to market aggressively to owners of such businesses a

novel tax avoidance scheme.   PES anticipated that few of the

prospective investors in the scheme would be interested in

purchasing life insurance, the subject matter of the scheme, but

that these persons would purchase the life insurance (C-group

term) product described below in order to get the advertised

benefits.

     PES united with Barry Cohen (Mr. Cohen), a longtime

insurance salesman, to market the subject VEBA’s to medical

professionals primarily through the Kirwan Cos. (Kirwan).    Mr.

Cohen is an officer, director, and part owner of Kirwan.    He is

not an attorney or an accountant.   Michael J. Kirwan (Mr. Kirwan)



     9
       PES dissolved on or about Nov. 11, 1992, and Messrs. Ross
and Murphy each formed a sole proprietorship under the respective
names of Sea Nine Associates and DSM inc. Sea Nine Associates
and DSM inc. divided up the participants in the VEBA’s. For
simplicity, subsequent references to PES may include Sea Nine
Associates and DSM inc.
                               - 12 -

is Kirwan’s president and other part owner.   Mr. Kirwan is not an

attorney or an accountant.

     Kirwan represented to prospective investors during its

marketing of one or both of the subject VEBA’s that the VEBA’s

let an investor make unlimited tax-deductible contributions to

his or her separate plan and that each plan would give a covered

employee significant paid-up life insurance when he or she left

the plan.10   PES represented to prospective investors that each

of the subject VEBA’s gave investors

     the ability to park funds for several years while the
     funds continue to grow at interest in a tax free
     environment. While most people would be happy to take
     accumulated funds, pay the tax due at that time at
     ordinary rates, [sic] we have created a plan which
     provides for a permanent deferral of all the taxes due,
     either during ones [sic] lifetime or to the heirs. In
     summary, we create a tax deduction for the
     contributions to the * * * [VEBA] going in and a
     permanent tax deferral coming out.

                *    *    *    *    *    *    *

     Each individual employer establishes his own level of
     benefits and has his own trust account with a third
     party trustee * * *. The contribution goes into the
     individual trust account for each employer and the
     benefits provided under the plan are paid for out of
     the individual accounts. Each employer receives
     reports which apply only to his account.

     The SC VEBA and the NJ VEBA were formed by the Southern

California Medical Profession Association and the New Jersey



     10
       We use the term “paid-up” in this context to mean that
the insured did not have to make any additional premium payments
on the underlying policy.
                              - 13 -

Medical Profession Association, respectively.   PES established,

manages, and controls both of these associations, neither of

which is a valid or operating professional association.   PES

established both associations for the sole purpose of forming the

subject VEBA’s and of furthering its VEBA scheme by misleading

targeted investor/medical professionals into believing that

respectable, established medical associations were sponsoring an

investment in the VEBA’s.   PES named the VEBA’s after the medical

profession to attempt further to legitimize its sale of the

advertised tax benefits with the targeted investors.   PES paid an

established medical society, the Medical Society of New Jersey, a

voluntary society of physicians and surgeons operating in the

State of New Jersey, approximately $25,000 to endorse the SC VEBA

as a final attempt to legitimize its scheme.    PES represented to

the Medical Society of New Jersey that the SC VEBA provided

medical professionals with tax-deductible payments for high

policy limits of life insurance and the potential to convert some

or all of those payments into annuities or cash value life

insurance which would allow the policyholders ultimately to

withdraw that cash value tax free.

     The subject VEBA’s are structured so that each participating

employer establishes its own plan thereunder, executes its own

plan document, and has a plan name that bears its own name.     Each

employer, with the aid of an insurance salesman (primarily Mr.
                                - 14 -

Cohen), selects its plan administrator, the members of the

committee administering its plan, and the level of benefits

offered under its plan;11 the only employee benefit provided

under the subject VEBA’s is a current-year death benefit payable

at a specified multiple of prior-year compensation.    Each

employer generally funds its plan with a limited number of group

insurance policies and/or group annuities owned by its plan for

the benefit of its employees.    All group life insurance policies

must provide explicitly that the insured individual may convert

his or her policy, without medical examination, to an individual

policy upon termination of eligibility for coverage.

     Each employer has its own trust account maintained under its

plan for its covered employees, and each plan is accounted for

separately.    A covered employee has no recourse for benefits

other than, first, from insurance contracts on his or her life

and, second, from any assets held in the employer’s plan.

Employees covered by one plan cannot reach assets of another

plan, and occurrences in one plan do not affect another plan’s

operation.    Each plan prepares its own separate summary plan

description, each employer may amend its plan at any time, and

each employer may terminate its plan at any time by delivering


     11
       The committee members of the Neonatology Plan and the
Lakewood Plan are Messrs. Murphy, Cohen, and Kirwan, and the
committee members of the Marlton Plan are Mr. Ross, Daniel
Sonnelitter, and Timothy S. Lo. PES administered all three plans
at all times relevant herein.
                                - 15 -

written notice of termination to the trustee.   When an employer

terminates its plan, assets remaining in that plan are

distributed to the employer’s covered employees in proportion to

their compensation.

     Independent entities serve as trustees of the respective

trusts underlying the subject VEBA’s, and each trust’s terms are

the same except for the sponsor’s name.   Under the trusts’ terms,

each participating employer agrees to make the contributions

required by the administrator to provide benefits under the plan,

and neither the participating employer nor another employer is

liable for a participating employer’s contributions.   Any

benefits payable under one plan are paid solely from that plan’s

allocable share of the trust fund, and neither the participating

employer, administrator, nor trustee is liable for the inadequacy

of funds required to be paid.    Each plan and corresponding trust

account benefit exclusively the related employer’s covered

employees and their beneficiaries, and no part of that trust

account may be used for, or diverted to, purposes other than the

exclusive benefit of those employees.

III. The Insurance Companies

     The Inter-American Insurance Co. of Illinois (Inter-

American) specializes in providing to small, closely held

corporations products such as qualified pension and profit

sharing plans and group life insurance plans.   When Inter-
                              - 16 -

American was formed in the late 1970’s, it was owned indirectly

by Beaven/Inter-American Cos., Inc. (Beaven/Inter-American), the

wholly owned company of Raymond G. Ankner (Mr. Ankner), who has

worked in the insurance industry for more than 30 years.     Inter-

American liquidated on December 23, 1991, pursuant to a court

order to do so, and Beaven/Inter-American changed its name to

Beaven Cos., Inc.   Mr. Ankner currently markets the life

insurance products described herein through a company of his

called CJA & Associates.

     Capital Holding Agency Group, Inc. (Capital Holding),

underwrites life and health insurance, annuities, and other

insurance products offered for sale through certain of its

affiliated insurance companies; e.g., Commonwealth Life Insurance

Co. (Commonwealth) and Peoples Security Life Insurance Co.

(Peoples Security, sometimes referred collectively with

Commonwealth as Commonwealth).   Capital Holding changed its name

to Providian Agency Group, Inc., in 1994, and 3 years later,

AEGON NV acquired Providian Agency Group, Inc., Commonwealth, and

Peoples Security.   Commonwealth and Peoples Security merged with

the Monumental Life Insurance Co. in 1998, and all three

companies are currently part of the AEGON USA Insurance Group

(AEGON USA).
                              - 17 -

IV.   The Life Insurance Products

      Inter-American and Commonwealth both issue a virtually

identical conventional group term life insurance product known as

the millennium group 5 (MG-5) policy.   Premiums on an MG-5 policy

are generally commensurate with the life insurance risk assumed

by the issuing company and do not present policyholders with

asset accumulation.   The MG-5 policies allow policyholders to

convert their policies to 5-year level annual renewable term,

universal or whole life products which do not have any

accumulated value (or “conversion credits” as that term is

described below).

      Inter-American and Commonwealth both issue a second

virtually identical innovative life insurance product known as

the continuous group (C-group) product.   The C-group product is a

novel product designed by Inter-American (and later adopted by

Commonwealth) to masquerade as a policy that provides only term

life insurance benefits in order to make the product marketable

to targeted investors and to allow Inter-American to make life

insurance purchases from it more attractive than purchases from

its larger competitors.   The C-group product is actually a

universal life product consisting of two related policies.     The

first policy, the accumulation phase of the C-group product, is a

group term life insurance policy known as the C-group term

policy.   The second policy, the payout phase of the C-group
                              - 18 -

product, is an individual universal life insurance policy known

as the C-group conversion universalife (UL) policy.    The C-group

conversion UL policy is referenced in the C-group term contract

and the C-group conversion UL contract as a “special conversion

policy”.

     The C-group term policy provides covered employees with a

life insurance (death) benefit while they work and a cash value

that they may access by converting the term policy to the C-group

conversion UL policy.   Commonwealth and Inter-American assumed

that 95 percent of the C-group term policyholders would

ultimately convert their policies to C-group conversion UL

policies, and they priced both policies together as two

components of a single policy.   Premiums on the C-group term

policy are paid annually, and these premiums are approximately

four to six times greater than premiums for a conventional life

insurance group term policy (e.g., the MG-5 policy); as discussed

infra, premiums on the C-group term policy fund both

preconversion death benefits and postconversion credits

(conversion credits) anticipated to be applied to the C-group

conversion UL policy.   If a premium is not paid timely on the C-

group term policy, the policy terminates; i.e., lapses.   Upon its

lapsing, an individual policyholder has a guaranteed right (i.e.,

without evidence of insurability) to convert his or her policy to

an individual policy; e.g., the C-group conversion UL policy.     A
                                - 19 -

covered employee converts from a C-group term policy to a C-group

conversion UL policy merely by filing an application.

     The C-group conversion UL policy was specially designed for

employees converting from the C-group term policy to individual

coverage, and, absent an additional expense, it is issued only to

individuals who convert from the C-group term policy to

individual coverage.   An insured employee has the right to

convert, generally without expense, from the C-group term policy

to a C-group conversion policy with equal or less face value if

group coverage ceases because (1) the employee ceases employment,

(2) the employee leaves the class eligible for coverage, (3) the

underlying contract terminates, (4) the underlying contract is

amended to terminate or reduce the insurance of a class of

insured employees, or (5) the underlying contract terminates as

to an individual employer or plan.12     Upon conversion, conversion

credits are transferred from the C-group term policy to the C-

group conversion UL policy in a total amount that would

approximate the cash value that would have been present if a

typical universal life policy had been purchased when the C-group

term policy was first issued.    Inter-American and Commonwealth


     12
       As discussed below, many of the individual petitioners
ultimately received a C-group conversion UL policy by converting
a C-group term policy. Each of these conversions occurred
although none of these five conditions was met. The parties to
the C-group product expected and understood that a C-group term
policy could be converted at any time at the election of the
insured.
                              - 20 -

developed and used tables to reference the amount of conversion

credits which would accumulate under the C-group term policy and

be transferred to the C-group conversion UL policy upon

conversion, and the table amounts were referenced in marketing

materials provided to prospective customers; no C-group term

policyholder who converted to a C-group conversion UL policy ever

received anything less than the appropriate amount referenced in

the tables.   Upon conversion, the C-group conversion UL policy is

generally fully funded, and C-group conversion UL policyholders

need not pay additional premiums on the C-group conversion UL

policy.   A converting policyholder may, if he or she desires, pay

additional premiums on the C-group conversion UL policy.   None of

the individual petitioners chose to do so.

     Mr. Ankner designed the concept of conversion credits to

allow the C-group term policy to operate in tandem with the C-

group conversion UL policy, while preserving the appearance and

argument that the two policies were separate and distinct.

Conversion credits generally work as follows.   With respect to

each premium paid on the C-group term policy, the portion that

exceeds the applicable mortality charge (cost of insurance) is

set aside in a conversion credit account bearing interest at 4.5

percent per annum for transfer to the C-group conversion UL

policy upon conversion thereto.   Upon conversion, the conversion

credits which have accumulated up to that time (conversion credit
                              - 21 -

balance) are generally transferred to the C-group conversion UL

policy in accordance with a schedule under which (1) none of the

conversion credit balance is transferred to the C-group

conversion UL policy if conversion occurs in the C-group term

policy’s first year, (2) 47.5 percent of the conversion credit

balance is transferred to the C-group conversion UL policy if

conversion occurs in the C-group term policy’s second year, (3)

90.25 percent of the conversion credit balance is transferred to

the C-group conversion UL policy if conversion occurs in the C-

group term policy’s third year, and (4) 95 percent of the

conversion credit balance is transferred to the C-group

conversion UL policy if conversion occurs in the C-group term

policy’s fourth or later year.13   Policyholders never receive

more than 95 percent of their conversion credit balance because

the insurance salesperson, upon conversion, is paid a commission

equal to 5 percent of that balance.    Conversion credits

transferred from the C-group term policy to the C-group

conversion UL policy are applied to the cash value in the C-group

conversion UL policy (i.e., they are earned by the policyholder

and made available to him or her) in 120 monthly installments,



     13
       For C-group term policies issued after Jan. 31, 1993, 0
percent of the conversion credit balance is transferred to the C-
group conversion UL policy if conversion occurs in the policy’s
first 4 years, and 95 percent of the conversion credit balance is
transferred to the conversion policy if conversion occurs at any
other time.
                              - 22 -

beginning with the month of conversion.14    C-group conversion UL

policyholders may borrow against their policies up to the net

loan value (i.e., cash value less any prior outstanding loans),

and, after the fourth year, any loans are at the same interest

rate as is credited to the conversion credit balance.

     Statutory reserves are maintained for the C-group term

policies in an amount that equals the greater of:    (1) The

minimum statutory reserve for group term life insurance, which

excludes consideration of the conversion benefits, or (2) the

present value of expected future payments under the policies

(including both death benefits and applied conversion credits)

less the present value of expected future premiums.15    Present

values are calculated using best-estimate assumptions as to

interest, mortality, lapses, and expenses.    Inter-American and

Commonwealth reinsured with a third party certain amounts of the

risk associated with the C-group product.

     The C-group term policy provides an annual experience refund

to the policyholder.   Interest of 4.5 percent per annum is


     14
       An insurance company usually imposes a surrender charge
upon a policyholder who surrenders his or her policy before the
insurance company recovers its costs as to that policy. The C-
group conversion UL policy was generally designed without
surrender charges by treating portions of the conversion credit
balance as earned and unearned, depending on the number of months
that the policy was held. A policyholder forfeits the unearned
portion upon surrender of the policy.
     15
       Statutory reserves were maintained separately for the C-
group conversion UL policies.
                              - 23 -

credited to the conversion credit balance at or about the end of

each certificate year, and, to the extent that the interest on

the funds reflected in the balance actually exceeds the credited

amount, the excess is returned to the policyholder as an

experience refund.   The experience refund is credited to the

policyholder as a reduction of the next premium due on the

policy.

V. The Neonatology Plan

     Mr. Cohen introduced Dr. Mall to the SC VEBA, and she

decided on her own, without seeking the advice of an independent

knowledgeable professional, to cause Neonatology to invest

therein.   Dr. Mall knew that term life insurance was

substantially more expensive to buy through the SC VEBA than

through other plans offered to her by the American Medical

Association and the American Academy of Pediatrics.     She believed

that the SC VEBA was the best investment for Neonatology because

it offered her the proffered tax benefits and accumulated value.

Dr. Mall received correspondence on the SC VEBA but generally

chose not to read it before investing in the SC VEBA.

     Neonatology established the Neonatology Plan under the SC

VEBA on January 31, 1991, effective January 1, 1991, and the

Malls were the only persons covered by that plan during the

relevant years.   Mr. Mall was not a paid employee of Neonatology,

and he was not eligible to join the plan.   Dr. Mall and PES, the
                              - 24 -

plan administrator, allowed Mr. Mall to join the plan, and they

made him eligible to receive a death benefit in an amount

commensurate with the death benefit payable under other life

insurance that he had owned outside the plan.   Dr. Mall falsified

and backdated documents in an attempt to legitimize Mr. Mall’s

participation in the Neonatology Plan and to attempt to

legitimize the plan with various governmental agencies and

regulatory bodies.

     The Neonatology Plan’s adoption agreement provides that all

employees covered by the plan will receive a death benefit equal

to 6.5 times his or her prior-year “compensation” (defined by the

plan to exclude nontaxable fringe benefit items).   Neonatology

paid Dr. Mall compensation of $240,000, $250,000, and $168,000

during 1991, 1992, and 1993, respectively.   Neonatology did not

pay Mr. Mall any compensation during those years.

     Neonatology contributed to the Neonatology Plan during each

year from 1991 through 1993 and, for each subject year, claimed a

deduction for those contributions and other related amounts.     In

1991, Neonatology contributed $10,000 to the plan on behalf of

Dr. Mall.   It also paid the plan’s trustee and its administrator

$1,000 each.   In 1992, Neonatology contributed $10,000 to the

plan on behalf of Dr. Mall and $10,000 on behalf of Mr. Mall.     It

deducted the $20,000 on its 1992 Federal corporate income tax

return as an employee benefit program expense, and it deducted on
                                - 25 -

that return another $1,000 that was paid to PES for its

administrator services.     In 1993, Neonatology contributed $21,623

to the plan on behalf of Dr. Mall and $250 for a “VEBA set-up

fee”.     It deducted those amounts on its 1993 Federal corporate

income tax return as an employee benefit program expense, and it

deducted on that return $750 that it contributed to the plan and

$1,000 that it paid PES for its administrator services.

     During the relevant years, the Neonatology Plan purchased

three life insurance policies, two on the life of Dr. Mall and

the third on the life of Mr. Mall.16     The attributes of these

policies are as follows.

     1.    Dr. Mall’s Inter-American C-Group Term Policy

     Effective March 15, 1991, Inter-American issued a $650,000

C-group term policy (certificate No. 5076202) on the life of Dr.

Mall, age 45.     The first-year premium was $9,906, and the cost of

insuring Dr. Mall for that year was $1,689.85.     The Neonatology

Plan paid the first-year premium, and, at the end of that year,

the conversion credit balance was $8,585.88 ($9,906 - $1,689.85 +

$369.73); the $369.73 is the interest of 4.5 percent earned on

the conversion credit balance (($8,585.88 - $369.73) x 4.5% =

$369.73)).     None of the conversion credit balance could have been



     16
       The Neonatology Plan also purchased one annuity during
those years. On or about Mar. 15, 1991, Inter-American issued to
the Neonatology Plan a Plus II Group Annuity (#C15576/91079) for
an initial premium of $69.
                                - 26 -

transferred at this time to the C-group conversion UL policy,

upon conversion thereto, because the C-group term policy was in

its first year.    This policy lapsed on March 15, 1992.

     2.   Dr. Mall’s Commonwealth C-Group Term Policy

     Effective March 15, 1992, Commonwealth issued a $650,000 C-

group term policy (certificate No. 6007725) on the life of Dr.

Mall, age 46.     The first-year premium was $10,653.50, and the

cost of insuring Dr. Mall for that year was $1,764.60.      The

Neonatology Plan paid the first-year premium, and, at the end of

that year, the conversion credit balance was $9,288.90

($10,653.50 - $1,764.60 + $400); the $400 is the interest of 4.5

percent earned on the conversion credit balance (($9,288.90 -

$400) x 4.5% = $400)).     None of the conversion credit balance

could have been transferred at this time to the C-group

conversion UL policy, upon conversion thereto, because the C-

group term policy was in its first year.

     The second-year premium, before any experience refund, was

$10,731.50.   The policy was credited with an experience refund of

$106.08, and the Neonatology Plan paid the net premium of

$10,625.42 ($10,731.50 - $106.08).       The cost of insuring Dr. Mall

for the second year was $1,814.34, and, at the end of that year,

the conversion credit balance was $19,025.33 ($9,288.90 +

$10,731.50 - $1,814.34 + $819.27); the $819.27 is the interest of

4.5 percent earned on the conversion credit balance (($19,025.33
                               - 27 -

- $819.27) x 4.5% = $819.27)).    Of the conversion credit balance,

$9,037.03 could have been transferred at this time to the C-group

conversion UL policy, upon conversion thereto, because the C-

group term policy was in its second year ($19,025.33 x 47.5%).

     The Neonatology Plan continued to pay the premiums on this

policy, net of the applicable experience refund, through 1996.

Effective October 15, 1996, Dr. Mall converted this policy to a

fully paid, individually owned C-group conversion UL policy in

the face amount of $71,102.    At the time of conversion, the C-

group term policy’s conversion credit balance was $46,508.32, and

$44,182.90 of that amount ($46,508.32 x 95%) was transferred to

the C-group conversion UL policy for potential earning.     Dr. Mall

will earn these credits in 120 equal monthly installments,

beginning October 1996.    The conversion credit balance of

$46,508.32 equaled the amount referenced in Commonwealth’s table

of conversion credit values for the following variables:      (1)

Business issued before February 1, 1993, (2) female, (3) issue

age 46, (4) duration of 4 years 7 months, and (5) $650,000 death

benefit.

     3.    Mr. Mall’s Commonwealth C-Group Term Policy

     Effective March 15, 1992, Commonwealth issued a $500,000 C-

group term policy (certificate No. 6010423) on the life of Mr.

Mall, age 47.    The first-year premium was $10,290, and the cost

of insuring Mr. Mall was $2,056.78.     The Neonatology Plan paid
                              - 28 -

the first-year premium, and, at the end of that year, the

conversion credit balance was $8,603.71 ($10,290 - $2,056.78 +

$370.49); the $370.49 is the interest of 4.5 percent earned on

the conversion credit balance (($8,603.71 - $370.49) x 4.5% =

$370.49)).   None of the conversion credit balance could have been

transferred at this time to the C-group conversion UL policy,

upon conversion thereto, because the C-group term policy was in

its first year.

     The second-year premium, before any experience refund, was

$10,530.   The policy was credited with an experience refund of

$98.25, and the Neonatology Plan paid the net premium of

$10,431.75 ($10,530 - $98.25).   The cost of insuring Mr. Mall for

the second year was $2,250.45, and, at the end of that year, the

conversion credit balance was $17,643.01 ($8,603.71 + $10,530 -

$2,250.45 + $759.75); the $759.75 is the interest of 4.5 percent

earned on the conversion credit balance (($17,643.01 - $759.75) x

4.5% = $759.75)).   Of the conversion credit balance, $8,380.43

could have been transferred at this time to the C-group

conversion UL policy, upon conversion thereto, because the C-

group term policy was in its second year ($17,643.01 x 47.5%).

     The Neonatology Plan continued to pay the premiums on this

policy, net of the applicable experience refund, through 1996.

Effective October 15, 1996, Mr. Mall converted this policy to a

fully paid, individually owned C-group conversion UL policy in
                              - 29 -

the face amount of $67,069.   At the time of conversion, the C-

group term policy’s conversion credit balance was $43,304, and

$41,138.80 of that amount ($43,304 x 95%) was transferred to the

C-group conversion UL policy for potential earning.    Mr. Mall

will earn these credits in 120 equal monthly installments,

beginning October 1996.   The conversion credits of $41,138.80

equaled the amount referenced in Commonwealth’s table of

conversion credit values for the following variables:    (1)

Business issued before February 1, 1993, (2) male, (3) issue age

47, (4) duration of 4 years 7 months, and (5) $500,000 death

benefit.

     The Neonatology Plan paid no benefits during the relevant

years, and the 1992 and 1993 Forms W-2, Wage and Tax Statements,

that Neonatology issued to Dr. Mall did not report any life

insurance benefits provided to her under the plan.    On their

joint 1992 and 1993 Federal individual income tax returns, the

Malls reported $1,626 and $3,654, respectively, as P.S. 58

income.17


     17
       The term “P.S. 58" refers to the rates deemed by the
Commissioner to be acceptable in determining the cost of life
insurance protection includable in gross income for a participant
covered by a life insurance contract held in a qualified pension
plan. See Rev. Rul. 55-747, 1955-2 C.B. 228; see also sec.
1.72-16, Income Tax Regs.; cf. sec. 1.79-3, Income Tax Regs.
(rules generally used to determine the cost of group term life
insurance provided to employee by employer). See generally sec.
79(a)(1) (employee’s gross income generally does not include the
cost of the first $50,000 of group term life insurance on his or
                                                   (continued...)
                                   - 30 -

     During the subject years, Commonwealth paid the following

commissions on the C-group products issued on the Malls’ lives:

              Period
            Beginning     Kirwan      Mr. Ankner1   Mr. Murphy

               3/92     $8,922.94       $709.34      $2,498.67
               3/93        852.82        136.88         273.74
     1
      These commissions were paid to Mr. Ankner either
     indirectly through one of his companies or directly.

Kirwan also received, in or about 1996, commissions equal to 5

percent of the conversion credit balances, both earned and

unearned, which were applied to the Malls’ C-group conversion UL

policies.    These commissions totaled $4,266.09 (($44,182.90 x 5%)

+ ($41,138.80 x 5%)).

     Respondent determined that Neonatology could not deduct its

excess contributions to the Neonatology Plan and increased

Neonatology’s income by $23,646 in 1992 and $19,969 in 1993 to

reflect the following adjustments:

                                                      1992       1993

     Contributions to the Neonatology Plan          $20,000   $22,623
     Administrator’s fees                             1,000     1,000
     1991 NOL from plan contributions                 4,272      —
     Subtotal                                        25,272    23,623
     Less: P.S. 58 costs included in income           1,626     3,654
     Adjustment                                      23,646    19,969

Respondent determined primarily that the disallowed contributions

were not deductible under section 162(a) because they did not



     17
      (...continued)
her life).
                              - 31 -

provide current-year life insurance protection.18   Respondent

determined alternatively that the excess contributions were not

deductible under section 404(a)(5); respondent determined that

the Neonatology Plan was not a “welfare benefit fund” under

section 419(e) but a nonqualified plan of deferred compensation

subject to the rules of section 404.   Respondent determined as a

second alternative that, assuming the Neonatology Plan is a

“welfare benefit fund”, any deduction of the excess contributions

was precluded by section 419; for this alternative, respondent

determined that the SC VEBA was not a “10-or-more employer plan”

under section 419A(f)(6) as asserted by petitioners.

     As to the Malls, respondent determined they had “other

income” of $19,374 in 1992 (Neonatology’s adjustment of $23,646

less the 1991 NOL of $4,272) and $19,969 in 1993.   Respondent

determined that the other income was either constructive dividend

income under section 301 or nonqualified deferred compensation

under section 402(b).   As to the latter position, respondent

determined that Dr. Mall was taxable on the disallowed



     18
       Although respondent’s determination acknowledges that
Neonatology may deduct any contribution that is attributable to
current-year life insurance protection, respondent has not
determined as to the Neonatology group (or the Lakewood group as
discussed infra) the cost of that current-year protection. As to
the Neonatology group, respondent’s determination merely takes
into account the fact that the Malls recognized P.S. 58 income
for the subject years. As mentioned supra note 17, P.S. 58
income relates to life insurance contracts held in a qualified
pension plan.
                               - 32 -

contributions when they were made, because she received in

connection with services property not subject to a substantial

risk of forfeiture under section 83.

VI. The Lakewood Plan

     Mr. Cohen introduced Drs. Hirshkowitz and Desai to the SC

VEBA in 1990.   Drs. Hirshkowitz and Desai both knew that the

premiums paid on the C-group product were more expensive than the

cost of term life insurance.   They caused Lakewood to invest in

the SC VEBA anyway because, as they understood it, the SC VEBA

ultimately allowed Lakewood’s principals to withdraw the excess

premiums from the plan tax free by way of policy loans.    All of

Lakewood’s principals are physicians, and Dr. Hirshkowitz, on the

basis of his conversations with Mr. Cohen, understood that the SC

VEBA allowed policyholders to convert their C-group term policies

to individual policies which allowed the withdrawal of the cash

value at no additional expense.   Dr. Desai, on the basis of his

conversations with Mr. Cohen, understood that premiums on the C-

group product covered both term insurance and conversion credits,

and, in his capacity as a member of Lakewood’s board of

directors, would have spoken against the SC VEBA had the

conversion credits not been available.   Drs. Hirshkowitz and

Desai both relied on the word of Mr. Cohen as to the validity of

the SC VEBA, seeking no independent competent professional advice
                              - 33 -

and neither requesting nor reading any of the literature on the

plan.

     Lakewood established the Lakewood Plan under the SC VEBA on

December 28, 1990, effective January 1, 1990.   The only employees

covered by the plan during the subject years were Drs.

Hirshkowitz, Desai, Sobo, McManus, and Sankhla.19   During the

respective years from 1990 through 1993, Lakewood paid Dr. Desai

compensation of $318,020, $308,279, $297,452, and $275,270, it

paid Dr. Sobo compensation of $330,030 $354,277, $329,185, and

$203,640, it paid Dr. McManus compensation of $218,821, $368,708,

$340,376, and $333,204, and it paid Dr. Sankhla compensation of

$50,000, $127,500, $142,500, and $147,500.   During the respective

years from 1990 through 1992, Lakewood paid Dr. Hirshkowitz

compensation of $327,691, $181,994, and $204,918.

     Under the terms of the Lakewood Plan, as in effect through

December 31, 1992, a covered employee received a death benefit

equal to 2.5 times his or her prior-year compensation.   Lakewood

amended its plan as of January 1, 1993, effective January 1,

1990, to increase the death benefit to 8.15 times prior-year

compensation.   Drs. Hirshkowitz, Desai, and McManus each elected

on January 1, 1993, not to accept this additional coverage.




     19
       Drs. Bharat Patel and Chadru Jain were also employees of
Lakewood. The record indicates that they joined the Lakewood
Plan after the subject years.
                               - 34 -

     No Lakewood employee covered by the Lakewood Plan, if he or

she had died, would ever have received a death benefit equal to

2.5 times or 8.15 times his or her prior-year compensation.   Each

of Lakewood’s employee/owners decided the amount that Lakewood

would contribute to the SC VEBA on his or her behalf, and

Lakewood wrote separate checks for each employee/owner’s

contribution, noting on the check the name of the person for whom

the contribution was made.

     On its Federal corporate income tax return for its taxable

year ended October 31, 1991, Lakewood claimed a $480,901.49

deduction for VEBA contributions made to the Lakewood Plan for

the following persons’ benefits:

               Trustee’s fees........ $1,000.00
               Dr. Hirshkowitz.......254,051.49
               Dr. Desai.............122,750.00
               Dr. Sobo.............. 83,100.00
               Dr. McManus........... 20,000.00
                                     480,901.49

     On its 1992 Federal corporate income tax return, Lakewood

claimed a $209,869.03 deduction for VEBA contributions made for

the following persons’ benefits:

               Dr.   Hirshkowitz......$136,678.43
               Dr.   Desai............ 42,056.44
               Dr.   Sobo............. 13,213.52
               Dr.   McManus.......... 17,920.64
                                       209,869.03

This deduction consists of contributions to the Lakewood Plan and

$70,000 that Lakewood paid directly to Peoples Security for C-

group term policies purchased outside of the Lakewood Plan for
                              - 35 -

Drs. Hirshkowitz and Desai.   Of the $70,000 paid to Peoples

Security, $50,000 was attributable to the coverage of Dr.

Hirshkowitz, and $20,000 was attributable to the coverage of Dr.

Desai.

     On its 1993 Federal corporate income tax return, Lakewood

claimed a $296,055.90 deduction for VEBA contributions made for

the following persons’ benefits:

               Trustee’s fees........ $1,000.00
               Dr. Hirshkowitz.......211,119.90
               Dr. Desai............. 55,000.00
               Dr. Sobo.............. 15,000.00
               Dr. Sankhla........... 5,750.00
               Dr. McManus........... 18,186.00
                                     296,055.90
     1
      The Lakewood Plan returned this $5,000 to Lakewood in
     October 1993.

This deduction consists of contributions to the Lakewood Plan and

$82,926.23 that Lakewood paid directly to Peoples Security for C-

group term policies purchased outside of the Lakewood Plan for

Drs. Hirshkowitz, Sankhla, and Desai.   Of the $82,926.23 paid to

Peoples Security, $57,168.80 was attributable to the coverage of

Dr. Hirshkowitz, $5,750 was attributable to the coverage of Dr.

Sankhla, and $20,007.43 was attributable to the coverage of Dr.

Desai.

     During the relevant years, the Lakewood Plan purchased 12

insurance policies on the lives of Lakewood’s principals.     The

attributes of these policies are as follows.
                               - 36 -

     1.   Dr. Hirshkowitz’ Inter-American C-Group Term Policy

     Effective December 31, 1990, Inter-American issued a $1

million C-group term policy (certificate No. 5076058) on the life

of Dr. Hirshkowitz, age 57.    The first-year premium was $48,680,

and the cost of insuring Dr. Hirshkowitz for that year was

$9,475.15.   The Lakewood Plan paid the first-year premium, and,

at the end of that year, the conversion credit balance was

$40,969.07 ($48,680 - $9,475.15 + $1,764.22); the $1,764.22 is

the interest of 4.5 percent earned on the conversion credit

balance (($40,969.07 - $1,764.22) x 4.5% = $1,764.22)).    None of

the conversion credit balance could have been transferred at this

time to the C-group conversion UL policy, upon conversion

thereto, because the C-group term policy was in its first year.

This policy lapsed on December 31, 1991.

     2.   Dr. Desai’s Inter-American C-Group Term Policy

     Effective December 31, 1990, Inter-American issued a $1

million C-group term policy (certificate No. 5076059) on the life

of Dr. Desai, age 45.   The first-year premium was $17,390, and

the cost of insuring Dr. Desai for that year was $3,419.48.     The

Lakewood Plan paid the first-year premium, and, at the end of

that year, the conversion credit balance was $14,599.19 ($17,390

- $3,419.48 + $628.67); the $628.67 is the interest of 4.5

percent earned on the conversion credit balance (($14,599.19 -

$628.67) x 4.5% = $628.67)).   None of the conversion credit
                               - 37 -

balance could have been transferred at this time to the C-group

conversion UL policy, upon conversion thereto, because the C-

group term policy was in its first year.   This policy lapsed on

December 31, 1991.

     3.   Dr. Sobo’s Inter-American C-Group Term Policy

     Effective December 31, 1990, Inter-American issued a $1

million C-group term policy (certificate No. 5076057) on the life

of Dr. Sobo, age 38.    The first-year premium was $10,800, and the

cost of insuring Dr. Sobo for that year was $2,374.08.    The

Lakewood Plan paid the first-year premium, and, at the end of

that year, the conversion credit balance was $8,805.09 ($10,800 -

$2,374.08 + $379.17); the $379.17 is the interest of 4.5 percent

earned on the conversion credit balance (($8,805.09 - $379.17) x

4.5% = $379.17)).    None of the conversion credit balance could

have been transferred at this time to the C-group conversion UL

policy, upon conversion thereto, because the C-group term policy

was in its first year.    This policy lapsed on December 31, 1991.

     4.   Dr. Hirshkowitz’ Commonwealth C-Group Term Policy

     Effective October 31, 1991, Commonwealth issued a $150,000

C-group term policy (certificate No. 6000972) on the life of Dr.

Hirshkowitz, age 58.    The first-year premium was $7,540.50, and

the cost of insuring Dr. Hirshkowitz for that year was $1,572.75.

The Lakewood Plan paid the first-year premium, and, at the end of

that year, the conversion credit balance was $6,236.30 ($7,540.50
                               - 38 -

- $1,572.75 + $268.55); the $268.55 is the interest of 4.5

percent earned on the conversion credit balance (($6,236.30 -

$268.55) x 4.5% = $268.55)).   None of the conversion credit

balance could have been transferred at this time to the C-group

conversion UL policy, upon conversion thereto, because the C-

group term policy was in its first year.

     The second-year premium, before any experience refund, was

$7,720.   The policy was credited with an experience refund of

$115.21, and the Lakewood Plan paid the net premium of $7,604.79

($7,720 - $115.21).   The cost of insuring Dr. Hirshkowitz for the

second year was $1,665.17, and, at the end of that year, the

conversion credit balance was $12,844.23 ($6,236.30 + $7,720 -

$1,665.17 + $553.10); the $553.10 is the interest of 4.5 percent

earned on the conversion credit balance (($12,844.23 - $553.10) x

4.5% = $553.10)).   Of the conversion credit balance, $6,101.01

could have been transferred at this time to the C-group

conversion UL policy, upon conversion thereto, because the C-

group term policy was in its second year ($12,844.23 x 47.5%).

     The third-year premium, before any experience refund, was

$7,972.50.   The policy was credited with an experience refund of

$176.01, and the Lakewood Plan paid the net premium of $7,796.49

($7,972.50 - $176.01).   The cost of insuring Dr. Hirshkowitz for

the third year was $1,798.22, and, at the end of that year, the

conversion credit balance was $19,874.34 ($12,844.23 + $7,972.50
                               - 39 -

- $1,798.22 + $855.83); the $855.86 is the interest of 4.5

percent earned on the conversion credit balance (($19,874.34 -

$855.83) x 4.5% = $855.83)).   Of the conversion credit balance,

$17,935.59 could have been transferred at this time to the C-

group conversion UL policy, upon conversion thereto, because the

C-group term policy was in its third year ($19,874.34 x 90.25%).

     The Lakewood Plan continued to pay the premiums on this

policy, net of the applicable experience refund, through 1996.

Effective October 31, 1996, Dr. Hirshkowitz converted this policy

to a fully paid, individually owned C-group conversion UL policy

in the face amount of $44,653.   At the time of conversion, the

balance in the C-group term policy’s conversion credit account

was $35,400, and $33,630 of that amount ($35,400 x 95%) was

transferred to the C-group conversion UL policy for potential

earning.   Mr. Hirshkowitz will earn these credits in 120 equal

monthly installments, beginning October 1996.   The conversion

credit balance of $33,630 equaled the amount referenced in

Commonwealth’s table of conversion credit values for the

following variables:   (1) Business issued before February 1,

1993, (2) male, (3) issue age 58, (4) duration of 5 years, and

(5) $150,000 death benefit.
                               - 40 -

     5.   Dr. Desai’s Commonwealth C-Group Term Policy

     Effective October 31, 1991, Commonwealth issued a $150,000

C-group term policy (certificate No. 6000973) on the life of Dr.

Desai, age 46.   The first-year premium was $2,836.50, and the

cost of insuring Dr. Desai for that year was $565.11.    The

Lakewood Plan paid the first-year premium, and, at the end of

that year, the conversion credit balance was $2,373.60 ($2,836.50

- $565.11 + $102.21); the $102.21 is the interest of 4.5 percent

earned on the conversion credit balance (($2,373.60 - $102.21) x

4.5% = $102.21)).   None of the conversion credit balance could

have been transferred at this time to the C-group conversion UL

policy, upon conversion thereto, because the C-group term policy

was in its first year.

     The second-year premium, before any experience refund, was

$2,890.50.   The policy was credited with an experience refund of

$44.06, and the Lakewood Plan paid the net premium of $2,846.44

($2,890.50 - $44.06).    The cost of insuring Dr. Desai for the

second year was $607.89, and, at the end of that year, the

conversion credit balance was $4,865.74 ($2,373.60 + $2,890.50 -

$607.89 + $209.53); the $209.53 is the interest of 4.5 percent

earned on the conversion credit balance (($4,865.74 - $209.53) x

4.5% = $209.53)).   Of the conversion credit balance, $2,311.23

could have been transferred at this time to the C-group
                              - 41 -

conversion UL policy, upon conversion thereto, because the C-

group term policy was in its second year ($4,865.74 x 47.5%).

     The third-year premium, before any experience refund, was

$2,962.50.   The policy was credited with an experience refund of

$66.69, and the Lakewood Plan paid the net premium of $2,895.81

($2,962.50 - $66.69).   The cost of insuring Dr. Desai for the

third year was $665.36, and, at the end of that year, the

conversion credit balance was $7,485.21 ($4,865.74 + $2,962.50 -

$665.36 + $322.33); the $322.33 is the interest of 4.5 percent

earned on the conversion credit balance (($7,485.21 - $322.33) x

4.5% = $322.33)).   Of the conversion credit balance, $6,755.40

could have been transferred at this time to the C-group

conversion UL policy, upon conversion thereto, because the C-

group term policy was in its third year ($7,485.21 x 90.25%).

     The Lakewood Plan continued to pay the premiums on this

policy, net of the applicable experience refund, through 1996.

Effective October 31, 1996, Dr. Desai converted this policy to a

fully paid, individually owned C-group conversion UL policy in

the face amount of $22,916.   At the time of conversion, the C-

group term policy’s conversion credit balance was $13,143.16, and

$12,486 of that amount ($13,143.16 x 95%) was transferred to the

C-group conversion UL policy for potential earning.   Dr. Desai

will earn this amount in 120 equal monthly installments,

beginning October 1996.   The conversion credit balance of $12,486
                              - 42 -

equaled the amount referenced in Commonwealth’s table of

conversion credit values for the following variables:   (1)

Business issued before February 1, 1993, (2) male, (3) issue age

46, (4) duration of 5 years, and (5) $150,000 death benefit.

     6.   Dr. Sobo’s $150,000 Commonwealth C-Group Term Policy

     Effective October 31, 1991, Commonwealth issued a $150,000

C-group term policy (certificate No. 6000971) on the life of Dr.

Sobo, age 38.   The first-year premium was $1,620, and the cost of

insuring Dr. Sobo for that year was $356.11.   The Lakewood Plan

paid the first-year premium, and, at the end of that year, the

conversion credit balance was $1,320.76 ($1,620 - $356.11 +

$56.87); the $56.87 is the interest of 4.5 percent earned on the

conversion credit balance (($1,320.76 - $56.87) x 4.5% =

$56.87)).   None of the conversion credit balance could have been

transferred at this time to the C-group conversion UL policy,

upon conversion thereto, because the C-group term policy was in

its first year.

     The second-year premium, before any experience refund, was

$1,638.   The policy was credited with an experience refund of

$24.48, and the Lakewood Plan paid the net premium of $1,613.52

($1,638 - $24.48).   The cost of insuring Dr. Sobo for the second

year was $370.54.
                               - 43 -

     Dr. Sobo died on September 23, 1993.    On December 14, 1993,

the Lakewood Plan paid $150,000 to Bonnie W. Sobo (Ms. Sobo) as

the beneficiary of this policy.

     7.    Dr. McManus’ Commonwealth C-Group Term Policy

     Effective October 31, 1991, Commonwealth issued a $2.1

million C-group term policy (certificate No. 6001004) on the life

of Dr. McManus, age 34.    The first-year premium was $18,186, and

the cost of insuring Dr. McManus for that year was $4,496.72.

The Lakewood Plan paid the first-year premium, and, at the end of

that year, the conversion credit balance was $14,305.30 ($18,186

- $4,496.72 + $616.02); the $616.02 is the interest of 4.5

percent earned on the conversion credit balance (($14,305.30 -

$616.02) x 4.5% = $616.02)).    None of the conversion credit

balance could have been transferred at this time to the C-group

conversion UL policy, upon conversion thereto, because the C-

group term policy was in its first year.

     The second-year premium, before any experience refund, was

$18,186.    The policy was credited with an experience refund of

$265.36, and the Lakewood Plan paid the net premium of $17,920.64

($18,186 - $265.36).    The cost of insuring Dr. McManus for the

second year was $4,465.82, and, at the end of that year, the

conversion credit balance was $29,286.63 ($14,305.30 + $18,186 -

$4,465.82 + $1,261.15); the $1,261.15 is the interest of 4.5

percent earned on the conversion credit balance (($29,286.63 -
                               - 44 -

$1,261.15) x 4.5% = $1,261.15)).    Of the conversion credit

balance, $13,911.15 could have been transferred at this time to

the C-group conversion UL policy, upon conversion thereto,

because the C-group term policy was in its second year

($29,286.63 x 47.5%).

     The third-year premium, before any experience refund, was

$18,186.   The policy was credited with an experience refund of

$401.32, and the Lakewood Plan paid the net premium of $17,784.68

($18,186 - $401.32).    The cost of insuring Dr. McManus for the

third year was $4,433.46, and, at the end of that year, the

conversion credit balance was $44,975.93 ($29,286.63 + $18,186 -

$4,433.46 + $1,936.76); the $1,936.76 is the interest of 4.5

percent earned on the conversion credit balance (($44,975.93 -

$1,936.76) x 4.5% = $1,936.76)).    Of the conversion credit

balance, $40,590.78 could have been transferred at this time to

the C-group conversion UL policy, upon conversion thereto,

because the C-group term policy was in its third year ($44,975.93

x 90.25%).

     The Lakewood Plan continued to pay the premiums on this

policy, net of the applicable experience refund, through 1996.

Effective October 1, 1996, Dr. McManus converted this policy to a

fully paid, individually owned C-group conversion UL policy in

the face amount of $187,827.    At the time of conversion, the C-

group term policy’s conversion credit balance was $78,672.63, and
                              - 45 -

$74,739 of that amount ($78,672.63 x 95%) was transferred to the

C-group conversion UL policy for potential earning.   Dr. McManus

will earn these credits in 120 equal monthly installments,

beginning October 1996.   The conversion credit balance of $74,739

equaled the amount referenced in Commonwealth’s table of

conversion credit values for the following variables:   (1)

Business issued before February 1, 1993, (2) male, (3) issue age

34, (4) duration of 5 years, and (5) $2.1 million death benefit.

     8.   Dr. Hirshkowitz’ Commonwealth C-Group Term Policy

     Effective December 31, 1991, Commonwealth issued a $1

million C-group term policy (certificate No. 6004482) on the life

of Dr. Hirshkowitz, age 58.   The premium for the 10-month period

from December 31, 1991, through October 30, 1992, was $41,891.67,

and the cost of insuring Dr. Hirshkowitz for the 10-month period

was $8,814.60.   The Lakewood Plan paid the 10-month premium, and,

at the end of that 10-month period, the conversion credit balance

was $34,317.46 ($41,891.67 - $8,814.60 + $1,240.39); the

$1,240.39 is the interest of 4.5 percent earned on the conversion

credit balance (($34,317.46 - $1,240.39) x 4.5% x 10/12 =

$1,240.39)).   None of the conversion credit balance could have

been transferred at this time to the C-group conversion UL

policy, upon conversion thereto, because the C-group term policy

was in its first year.
                             - 46 -

     The premium for the next 12-month period, before any

experience refund, was $51,470.   The policy was credited with an

experience refund of $200, and the Lakewood Plan paid the net

premium of $51,270 ($51,470 - $200).   The cost of insuring Dr.

Hirshkowitz for the second year was $11,189.96, and, at the end

of that year, the conversion credit balance was $77,954.39

($34,317.46 + $51,470 - $11,189.96 + $3,356.89); the $3,356.89 is

the interest of 4.5 percent earned on the conversion credit

balance (($77,954.39 - $3,356.89) x 4.5% = $3,356.89)).     Of the

conversion credit balance, $37,028.34 could have been transferred

at this time to the C-group conversion UL policy, upon conversion

thereto, because the C-group term policy was in its second year

($77,954.39 x 47.5%).

     The third-year premium for the next 12-month period, before

any experience refund, was $53,150.    The policy was credited with

an experience refund of $1,321.18, and the Lakewood Plan paid the

net premium of $51,828.82 ($53,150 - $1,321.18).   The cost of

insuring Dr. Hirshkowitz for the third year was $12,095.03, and,

at the end of that year, the conversion credit balance was

$124,364.78 ($77,954.39 + $53,150 - $12,095.03 + $5,355.42); the

$5,355.42 is the interest of 4.5 percent earned on the conversion

credit balance (($124,364.78 - $5,355.42) x 4.5% = $5,355.42)).

Of the conversion credit balance, $112,239.22 could have been

transferred at this time to the C-group conversion UL policy,
                               - 47 -

upon conversion thereto, because the C-group term policy was in

its third year ($124,364.78 x 90.25%).

     The Lakewood Plan continued to pay the premiums on this

policy, net of the applicable experience refund, through 1996.

Effective October 31, 1996, Dr. Hirshkowitz converted this policy

to a fully paid, individually owned C-group conversion UL policy

in the face amount of $296,937.    At the time of conversion, the

C-group term policy’s conversion credit balance was $227,084.21,

and $215,730 of that amount ($227,084.21 x 95%) was transferred

to the C-group conversion UL policy for potential earning.     Dr.

Hirshkowitz will earn these credits in 120 equal monthly

installments, beginning October 1996.    The conversion credit

balance of $215,730 equaled the amount referenced in

Commonwealth’s table of conversion credit values for the

following variables:    (1) Business issued before February 1,

1993, (2) male, (3) issue age 58, (4) duration of 4 years 10

months, and (5) $1 million death benefit.

     9.   Dr. Desai’s Commonwealth C-Group Term Policy

     Effective December 31, 1991, Commonwealth issued a $1

million C-group term policy (certificate No. 6004483) on the life

of Dr. Desai, age 46.    The premium for the 10-month period from

December 31, 1991, through October 30, 1992, was $15,758.33, and

the cost of insuring Dr. Desai for this 10-month period was

$3,149.57.   The Lakewood Plan paid the 10-month premium, and, at
                             - 48 -

the end of that 10-month period, the conversion credit balance

was $13,081.59 ($15,758.33 - $3,149.57 + $472.83); the $472.83 is

the interest of 4.5 percent earned on the conversion credit

balance (($13,081.59 - $472.83) x 4.5% x 10/12 = $472.83)).     None

of the conversion credit balance could have been transferred at

this time to the C-group conversion UL policy, upon conversion

thereto, because the C-group term policy was in its first year.

     The premium for the next 12-month period, before any

experience refund, was $19,270.   The policy was credited with an

experience refund of $60, and the Lakewood Plan paid the net

premium of $19,210 ($19,270 - $60).   The cost of insuring Dr.

Desai for the second year was $4,064.12, and, at the end of that

year, the conversion credit balance was $29,560.40 ($13,081.59 +

$19,270 - $4,064.12 + $1,272.93); the $1,272.93 is the interest

of 4.5 percent earned on the conversion credit balance

(($29,560.40 - $1,272.93) x 4.5% = $1,272.93)).    Of the

conversion credit balance, $14,041.19 could have been transferred

at this time to the C-group conversion UL policy, upon conversion

thereto, because the C-group term policy was in its second year

($29,560.40 x 47.5%).

     The third-year premium for the next 12-month period, before

any experience refund, was $19,750.   The policy was credited with

an experience refund of $474.65, and the Lakewood Plan paid the

net premium of $19,275.35 ($19,750 - $474.65).    The cost of
                               - 49 -

insuring Dr. Desai for the third year was $4,449.23, and, at the

end of that year, the conversion credit balance was $46,879.92

($29,560.40 + $19,750 - $4,449.23 + $2,018.75); the $2,018.75 is

the interest of 4.5 percent earned on the conversion credit

balance (($46,879.92 - $2,018.75) x 4.5% = $2,018.75)).    Of the

conversion credit balance, $42,309.13 could have been transferred

at this time to the C-group conversion UL policy, upon conversion

thereto, because the C-group term policy was in its third year

($46,879.92 x 90.25%).

     The Lakewood Plan continued to pay the premiums on this

policy, net of the applicable experience refund, through 1996.

Effective October 1, 1996, Dr. Desai converted this policy to a

fully paid, individually owned C-group conversion UL policy in

the face amount of $151,656.   At the time of conversion, the C-

group term policy’s conversion credit balance was $84,397.58, and

$80,177.70 of that amount ($84,397.58 x 95%) was transferred to

the C-group conversion UL policy for potential earning.    Dr.

Desai will earn these credits in 120 equal monthly installments,

beginning October 1996.   The conversion credit balance of

$80,177.70 equaled the amount referenced in Commonwealth’s table

of conversion credit values for the following variables:     (1)

Business issued before February 1, 1993, (2) male, (3) issue age

46, (4) duration of 4 years 10 months, and (5) $1 million death

benefit.
                              - 50 -

     10.   Dr. Sobo’s Commonwealth C-Group Term Policy

     Effective December 31, 1991, Commonwealth issued a $1

million C-group term policy (certificate No. 6004474) on the life

of Dr. Sobo, age 39.   The premium for the 10-month period from

December 31, 1991, through October 30, 1992, was $9,583.33, and

the cost of insuring Dr. Sobo for this 10-month period was

$2,079.88.   The Lakewood Plan paid the 10-month premium, and, at

the end of that 10-month period, the conversion credit balance

was $7,784.83 ($9,583.33 - $2,079.88 + $281.38); the $281.38 is

the interest of 4.5 percent earned on the conversion credit

balance (($9,583.33 - $281.38) x 4.5% x 10/12 = $281.38)).    None

of the conversion credit balance could have been transferred at

this time to the C-group conversion UL policy, upon conversion

thereto, because the C-group term policy was in its first year.

     The premium for the next 12-month period, before any

experience refund, was $11,620.   The policy was credited with an

experience refund of $20, and the Lakewood Plan paid the net

premium of $11,600 ($11,620 - $20).    The cost of insuring Dr.

Sobo for the second year was $2,588.77.

     On February 3, 1994, the Lakewood Plan paid Ms. Sobo $1

million as the beneficiary of this policy.    Pursuant to the plan,

Dr. Sobo’s death benefit should have been $2,682,858 (prior-year

compensation of $329,185 multiplied by 8.15).    The Lakewood Plan

had assets from which it could have paid Ms. Sobo more than the
                               - 51 -

$1,150,000 that it did (the $1 million on this policy and the

$150,000 on certificate No. 6000971).    The Lakewood Plan retained

those assets for the remaining covered employees.

     11.   Dr. Sankhla’s Commonwealth MG-5 Policy

     Effective December 31, 1991, Commonwealth issued a $150,000

MG-5 policy on the life of Dr. Sankhla, age 38, for a 1-year

premium of $397.50.    The policy was renewed for a second year at

a premium of $397.50, and for a third year at a premium of

$397.50.   The Lakewood Plan paid all three of these premiums.

     12.   Dr. Hirshkowitz’ Commonwealth C-Group Term Policy

     Effective December 31, 1993, Commonwealth issued a $100,000

C-group term policy (certificate No. 6022354) on the life of Dr.

Hirshkowitz, age 60.   The premium for the 10-month period from

December 31, 1993, through October 30, 1994, was $4,496.67, and

the cost of insuring Dr. Hirshkowitz for that 10-month period was

$1,107.84.   The Lakewood Plan paid the 10-month premium, and, at

the end thereof, the conversion credit balance was $3,515.91

($4,496.67 - $1,107.84 + $127.08); the $127.08 is the interest of

4.5 percent earned on the conversion credit balance (($3,515.91 -

$127.08) x 4.5% x 10/12 = $127.08)).    None of the conversion

credit balance could have been transferred at this time to the C-

group conversion UL policy, upon conversion thereto, because the

C-group term policy was in its first year.
                              - 52 -

     In addition to its purchase of these 12 life insurance

policies, the Lakewood Plan, during the subject years, purchased

three group annuities designated for certain Lakewood employees.

None of these annuities funded the life insurance provided under

the plan.   The Lakewood Plan generally purchased these annuities

to accumulate wealth to pay future premiums on the C-group term

policies.   The attributes of these annuities are as follows.

     1.   Plus II Group Annuity

     Effective December 31, 1990, Inter-American issued to the

Lakewood Plan a Plus II group annuity (#C15518/C91063).    The

Lakewood Plan deposited $78,240 into the annuity on the day it

was effective and $92,700 in 1991.     The Lakewood Plan closed the

annuity in April 1997, withdrawing $230,169.02.     The $59,229.02

difference between the total deposits ($170,940) and the amount

withdrawn ($230,169.02) represents interest.

     2.   Commonwealth Sygnet 24 Group Annuity Effective in 1991

     Effective October 31, 1991, Commonwealth issued to the

Lakewood Plan a Sygnet 24 group annuity (#D10120/D90039).     This

annuity is designed for asset accumulation over a long period of

time and has surrender charges that grade off over 6 years.      The

Lakewood Plan deposited $242 into the annuity on the day it was

effective, $143,344.17 in 1992, and $33,664.37 in 1993.    The

Lakewood Plan withdrew $76,442.08 from the annuity on November 4,

1994, and $93,301.59 on December 12, 1995, in closing it.     The
                              - 53 -

Lakewood Plan used both withdrawals to pay C-group term policy

premiums for Drs. Hirshkowitz and Desai.   The Lakewood Plan paid

$30,153.10 of charges on its deposits and $4,138.44 of surrender

charges on its withdrawals.   The $26,784.67 difference between

the (1) total deposits into the account ($177,250.54) and (2) sum

of the charges ($34,291.54) plus total withdrawals ($169,743.67),

represents interest.

     3.   Commonwealth Sygnet 24 Group Annuity Effective in 1993

     Effective December 30, 1993, Commonwealth issued to the

Lakewood Plan a second Sygnet 24 group annuity (#D11794/D90214).

The Lakewood Plan deposited $75,551.50 into the annuity on the

day it was effective and closed the annuity on November 25, 1996,

withdrawing $65,078.20.   The Lakewood Plan paid a $15,865.68

charge on its deposit and a $3,436.85 surrender charge on its

withdrawal.   The $7,042.45 difference between the (1) deposit

($75,551.50) and (2) sum of the charge ($3,436.85) plus

withdrawal ($65,078.20) represents interest.

     Beginning in 1992, Lakewood purchased outside of the SC VEBA

three Peoples Security C-group term policies.   Lakewood owned

these policies and deducted the underlying premiums as VEBA

contributions.   The attributes of these policies are as follows.

     1.   Dr. Desai’s Peoples Security C-Group Term Policy

     Effective August 15, 1992, Peoples Security issued a

$1,005,000 C-group term policy (certificate No. 7003612) on the
                               - 54 -

life of Dr. Desai, age 46.    The first-year premium was

$19,004.55, and the cost of insuring Dr. Desai for that year was

$3,786.22.    Lakewood paid this premium, and, at the end of that

year, the conversion credit balance was $15,903.15 ($19,004.55 -

$3,786.22 + $684.82); the $684.82 is the interest of 4.5 percent

earned on the conversion credit balance (($15,903.15 - $684.82) x

4.5% = $684.82)).   None of the conversion credit balance could

have been transferred at this time to the C-group conversion UL

policy, upon conversion thereto, because the C-group term policy

was in its first year.

     The second-year premium, before any experience refund, was

$19,366.35.   The policy was credited with an experience refund of

$145.33, and Lakewood paid the net premium of $19,221.02

($19,366.35 - $145.33).    The cost of insuring Dr. Desai for the

second year was $4,072.87, and, at the end of that year, the

conversion credit balance was $32,600.48 ($15,903.15 + $19,366.35

- $4,072.87 + $1,403.85); the $1,403.85 is the interest of 4.5

percent earned on the conversion credit balance (($32,600.48 -

$1,403.85) x 4.5% = $1,403.85)).    Of the conversion credit

balance, $15,485.23 could have been transferred at this time to

the C-group conversion UL policy, upon conversion thereto,

because the C-group term policy was in its second year

($32,600.48 x 47.5%).
                               - 55 -

     Lakewood continued to pay the premiums on this policy, net

of the applicable experience refund, through 1996.    Effective

February 15, 1996, Dr. Desai converted this policy to a fully

paid, individually owned C-group conversion UL policy in the face

amount of $106,353.    At the time of conversion, the C-group term

policy’s conversion credit balance was $58,141.90, and $55,234.80

of that amount ($58,141.90 x 95%) was transferred to the C-group

conversion UL policy for potential earning.    Dr. Desai will earn

these credits in 120 equal monthly installments, beginning

February 1996.    The conversion credit balance of $55,234.80

equaled the amount referenced in Commonwealth’s table of

conversion credit values for the following variables:    (1)

Business issued before February 1, 1993, (2) male, (3) issue age

46, (4) duration of 3 years 6 months, and (5) $1,005,000 death

benefit.

     2.    Dr. Hirshkowitz’ Peoples Security C-Group Term Policy

     Effective August 15, 1992, Peoples Security issued a

$940,000 C-group term policy (certificate No. 7002550) on the

life of Dr. Hirshkowitz, age 59.    The first-year premium was

$48,861.20, and the cost of insuring Dr. Hirshkowitz for that

year was $10,907.54.    Lakewood paid this premium, and, at the end

of that year, the conversion credit balance was $39,661.57

($48,861.20 - $10,907.54 + $1,707.91); the $1,707.91 is the

interest of 4.5 percent earned on the conversion credit balance
                               - 56 -

(($39,661.57 - $1,707.91) x 4.5% = $1,707.91)).   None of the

conversion credit balance could have been transferred at this

time to the C-group conversion UL policy, upon conversion

thereto, because the C-group term policy was in its first year.

     The second-year premium, before any experience refund, was

$50,440.40.   The policy was credited with an experience refund of

$362.35, and Lakewood paid the net premium of $50,078.05

($50,440.40 - $362.35).   The cost of insuring Dr. Hirshkowitz for

the second year was $11,830.58, and, at the end of that year, the

conversion credit balance was $81,793.61 ($39,661.58 + $50,440.40

- $11,830.58 + $3,522.21); the $3,522.21 is the interest of 4.5

percent earned on the conversion credit balance (($81,793.61 -

$3,522.21) x 4.5% = $3,522.21)).   Of the conversion credit

balance, $38,851.96 could have been transferred at this time to

the C-group conversion UL policy, upon conversion thereto,

because the C-group term policy was in its second year

($81,793.61 x 47.5%).

     Lakewood continued to pay the premiums on this policy, net

of the applicable experience refund, through 1995.   Effective

October 15, 1995, Dr. Hirshkowitz converted this policy to a

fully paid, individually owned C-group conversion UL policy in

the face amount of $164,406.   At the time of conversion, the C-

group term policy’s conversion credit balance was $129,411.70,

and $122,941.12 of that amount ($129,411.70 x 95%) was
                               - 57 -

transferred to the C-group conversion UL policy for potential

earning.    Dr. Hirshkowitz will earn these credits in 120 equal

monthly installments, beginning October 1995.    The conversion

credit balance of $122,941.12 equaled the amount referenced in

Commonwealth’s table of conversion credit values for the

following variables:    (1) Business issued before February 1,

1993, (2) male, (3) issue age 59, (4) duration of 3 years 2

months, and (5) $940,000 death benefit.

     3.    Dr. Sankhla’s Peoples Security C-Group Term Policy

     Effective January 31, 1993, Peoples Security issued a

$500,000 C-group term policy (certificate No. 7003453) on the

life of Dr. Sankhla, age 39.    The first-year premium was $5,750,

and the cost of insuring Dr. Sankhla for that year was $1,245.51.

Lakewood paid this premium, and, at the end of that year, the

conversion credit balance was $4,707.19 ($5,750 - $1,245.51 +

$202.70); the $202.70 is the interest of 4.5 percent earned on

the conversion credit balance (($4,707.19 - $202.70) x 4.5% =

$202.70)).    None of the conversion credit balance could have been

transferred at this time to the C-group conversion UL policy,

upon conversion thereto, because the C-group term policy was in

its first year.

     During the relevant years, Commonwealth, Inter-American, and

Peoples Security paid Kirwan, Mr. Murphy, and Mr. Ankner (either

indirectly through one of his companies or directly) commissions
                               - 58 -

of $90,503.82, $6,681.23, and $20,960, respectively, on the C-

group products and Sygnet group annuities sold to the Lakewood

Plan.    Kirwan also received, in or about 1996, commissions equal

to 5 percent of the conversion credits, both earned and unearned,

which were applied to the C-group conversion UL policies of Drs.

Hirshkowitz, Desai, and McManus.    These commissions totaled

$29,746.93 (($33,630 x 5%) + ($12,486 x 5%) + ($74,739 x 5%) +

($215,730 x 5%) + ($80,177.70) + ($55,234.80) + ($122,941.12 x

5%).

       The 1991, 1992, and 1993 Forms W-2 issued by Lakewood to

Drs. Hirshkowitz, Desai, Sobo, McManus, and Sankhla did not

report any taxable life insurance benefits provided to them under

the Lakewood Plan.    Dr. Hirshkowitz reported $4,590, $4,590, and

$13,338 as P.S. 58 income on his joint 1991, 1992, and 1993

Federal individual income tax returns, respectively.    Drs. Desai,

Sobo, McManus, and Sankhla did not report on their 1991, 1992, or

1993 Federal individual income tax returns any income from the

life insurance benefits provided to them by Lakewood.

       Respondent determined that Lakewood could not deduct the

amounts claimed as contributions to the Lakewood Plan in its

October 31, 1991, and its 1992 and 1993 taxable years and

disallowed the related claimed deductions of $480,901, $209,869,

and $296,056, respectively.    In contrast with the Neonatology

adjustments, respondent’s Lakewood adjustments do not reflect the
                               - 59 -

fact that an employee/owner (Dr. Hirshkowitz) reported P.S. 58

income as to the benefits that he received from the Lakewood

Plan.   Consistent with the Neonatology determination, respondent

determined primarily that Lakewood’s contributions to its plan

were not deductible under section 162(a) to the extent they did

not provide current-year life insurance protection.   Respondent

determined alternatively that the contributions were not

deductible under section 404(a)(5); respondent determined that

the Lakewood Plan was not a “welfare benefit fund” under section

419(e) but a nonqualified plan of deferred compensation subject

to the rules of section 404.   Respondent determined as a second

alternative that, assuming that the Lakewood Plan is a “welfare

benefit fund”, any deduction of the contributions was precluded

by section 419; for this purpose, respondent determined that the

SC VEBA was not a “10-or-more employer plan” under section

419A(f)(6) as asserted by petitioners.

     As to the petitioning individuals of the Lakewood group,

respondent determined that each group of petitioning individuals

had “additional income” in the following amounts for the

respective years from 1991 through 1993:   Dr. and Ms.

Hirshkowitz-–$254,051, $136,678, and $211,120; Dr. and Ms. Desai-

–$122,750, $42,056, and $55,000; Dr. and Ms. McManus-–$20,000,

$17,921, and $18,186; and the Estate of Steven Sobo, Deceased,
                              - 60 -

and Ms. Sobo-–$83,100, $13,214, and $5,000.20      Respondent

determined that the additional income was either constructive

dividend income under section 301 or nonqualified deferred

compensation under section 402(b).     As to the latter position,

respondent determined that the petitioning employee/owners of the

Lakewood group were taxable on their shares of the contributions,

when made, because they received in connection with services

property not subject to a substantial risk of forfeiture under

section 83.

VII. The Marlton Plan

     Marlton established the Marlton Plan under the NJ VEBA on

December 31, 1993, effective January 1, 1993.      Marlton

contributed $100,000 and $120,000 to the plan during 1993 and

1994, respectively, and Dr. Lo deducted those respective amounts

on his 1993 and 1994 Schedules C as employee benefit program

expenses.   Marlton also paid a $2,500 VEBA fee in 1993, which Dr.




     20
       In summary, respondent determined that the disallowed
contributions were attributable to the following persons:

                               1991         1992       1993

Dr. Hirshkowitz             $254,051      $136,678   $211,120
Dr. Desai                    122,750        42,056     55,000
Dr. McManus                   20,000        17,921     18,186
Dr. Sobo                      83,100        13,214      5,000
Dr. Sankhla                     —              —        5,750
Trustee’s fees                 1,000           —        1,000
                             480,901       209,869    296,056
                               - 61 -

Lo deducted on his joint 1993 Federal individual income tax

return.

     The Marlton Plan provides in relevant part that:     (1) Each

person covered by the plan is entitled to a death benefit equal

to eight times his or her prior-year compensation, (2) an

employee’s spouse may not join the plan, and (3) a proprietor may

join the plan only if 90 percent or more of the plan’s total

participants are employees of Marlton on 1 day of each quarter of

the plan year.    The only persons covered by the Marlton Plan are

Dr. Lo, Ms. Lo, and Edward Lo,21 and, during 1994, the Marlton

Plan purchased a separate insurance policy on the life of each of

these persons.    None of these persons, had he or she died, would

have received a death benefit under the plan equal to eight times

his or her prior-year compensation.     Ms. Lo was a Marlton

employee during 1994, and it paid her, ostensibly as employee

compensation, $46,800, $51,600, and $54,000 during the respective

years from 1992 to 1994.    Edward Lo was an employee of Marlton

during 1994, and it paid him, ostensibly as employee

compensation, $39,930, $39,358, and $37,918 during the years 1992

through 1994.    Dr. Lo was never a Marlton employee, and he was

not eligible to participate in the plan during any of the




     21
       The record does not reveal Edward Lo’s relationship (if
any) to Dr. Lo.
                              - 62 -

relevant years.   Dr Lo’s participation in the plan was

inconsistent with the terms thereof.

     On April 28, 1994, the Marlton Plan purchased from Southland

Life Insurance Co. (Southland) a $3.2 million flexible premium

adjustable life insurance policy (certificate No. 0600008928) on

the life of Dr. Lo, age 52, and it paid Southland a $158,859

premium on the policy during that year.22    Dr. Lo’s death

beneficiary was an irrevocable trust by and between him and Ms.

Lo, as grantors, and Edward Lo as trustee.    The policy’s cash

value (i.e., its accumulation value23 less surrender charges)

could be obtained by surrendering the policy, but the product was

designed to access that value by borrowing it through a “wash

loan” (i.e., a loan for which the interest rate charged thereon

equaled the interest rate earned on the policy).    The Southland

policy’s accumulated value was $154,483 on December 28, 1994, its

surrender charge for that year was $68,800, and the interest

credited to the policy during that year approximated $5,046.96.

For 1994, a $3.2 million term insurance policy on the life of Dr.

Lo would have cost approximately $9,255.05.



     22
       Under the terms of the policy, after Southland received
an initial premium payment of $98,859, a minimum monthly premium
payment of $3,738.33 was required to prevent the policy from
lapsing during the first 5 years.
     23
       The accumulation value equaled the total premiums paid
plus commercial interest less the cost of term insurance and
administrative expenses.
                              - 63 -

     Also during 1994, the Marlton Plan purchased from the First

Colony Life Insurance Co. (First Colony) a $412,800 graded

premium policy on the life of Ms. Lo, age 44, and a $264,008

graded premium policy on the life of Edward Lo, age 45.   The

Marlton Plan paid First Colony a $584.26 annual premium on Ms.

Lo’s policy and a $556.34 annual premium on Edward Lo’s policy.

The beneficiary of both policies was the Marlton plan trustee.

The annual premium on these two policies remained constant for

the first 10 years and then increased substantially unless the

policyholder provided evidence of insurability to begin another

10-year period of reduced, level premiums.

     The Marlton Plan paid no benefits during the subject years.

On their joint 1993 Federal individual income tax return, the Los

reported no P.S. 58 income.   They reported P.S. 58 income of

$4,288 on their joint 1994 Federal individual income tax return.

     Respondent determined that Marlton could not deduct its

contributions to the Marlton Plan and increased the Los’ income

by $102,500 in 1993 and $116,212 in 1994 to reflect the following

adjustments:

                                                 1993      1994

     Contributions to the Marlton Plan        $100,000   $120,000
     Administrator’s fees                        2,500        500
     Subtotal                                  102,500    120,500
     Less: P.S. 58 costs included in income       -0-       4,288
     Adjustment                                102,500    116,212
                              - 64 -

Respondent determined primarily that the contributions were not

deductible under section 162(a).   Respondent determined

alternatively that the contributions were not deductible under

section 404(a)(5); respondent determined that the Marlton Plan

was not a “welfare benefit fund” under section 419(e) but a

nonqualified plan of deferred compensation subject to the rules

of section 404.   Respondent determined as a second alternative

that, assuming that the Marlton Plan is a “welfare benefit fund”,

any deduction of the contributions was precluded by section 419;

for this purpose, respondent determined that the NJ VEBA was not

a “10-or-more employer plan” under section 419A(f)(6) as asserted

by petitioners.   Respondent determined as a third alternative

that any deduction of the contributions was precluded by section

264(a); for this purpose, respondent determined that each life

insurance policy issued under the Marlton Plan covered the life

of a person financially interested in Dr. Lo’s trade or business

and that Dr. Lo was directly or indirectly a beneficiary under

the policy.

                              OPINION

     We must determine the tax consequences flowing from the

subject VEBA’s, which, petitioners claim, are “10-or-more

employer plans” entitled to the favorable tax treatment set forth
                               - 65 -

in section 419A(f)(6).24   The VEBAs’ framework was crafted by the

insurance salesmen mentioned herein and marketed to professional,

small business owners as a viable tax planning device.    The

VEBAs’ scheme was subscribed to by varied small businesses whose

employee/owners sought primarily the advertised tax benefits and



     24
       The term “10-or-more employer plan” is defined by sec.
419A(f)(6), which provides as follows:

          (6) Exception for 10-or-More Employer Plans.--

               (A) In general.--This subpart [i.e., the
          rules of subpt. D that generally limit an
          employer’s deduction for its contributions to
          a welfare benefit fund to the amount that
          would have been deductible had it provided
          the benefits directly to its employees] shall
          not apply in the case of any welfare benefit
          fund which is part of a 10 or more employer
          plan. The preceding sentence shall not apply
          to any plan which maintains experience-rating
          arrangements with respect to individual
          employers.

               (B) 10 or more employer plan.--For
          purposes of subparagraph (A), the term “10 or
          more employer plan" means a plan--

                    (i) to which more than 1
               employer contributes, and

                    (ii) to which no employer
               normally contributes more than 10
               percent of the total contributions
               contributed under the plan by all
               employers.

See generally Booth v. Commissioner, 108 T.C. 524, 562-563
(1997), for a discussion of the tax consequences which flow from
a 10-or-more employer plan vis-a-vis another type of welfare
benefit fund, on the one hand, or a plan of deferred
compensation, on the other hand.
                               - 66 -

tax-free asset accumulation.    The subject VEBA’s were not

designed, marketed, purchased, or sold as a means for an employer

to provide welfare benefits to its employees.    Cf. Booth v.

Commissioner, 108 T.C. 524, 561-563 (1997) (designers of welfare

benefit funds intended to provide employees with real welfare

benefits that would not be subject to abuse).    The small business

owners at bar (namely, the petitioning physicians) invested in

the VEBA’s through their businesses and caused their businesses

to purchase the C-group product from the insurance salesmen.      The

insurance salesmen, guided by the designer of the C-group

product, represented to the physicians that favorable tax

consequences would flow from an investment in the VEBA’s and the

purchase of the C-group product.

     Before turning to the issues at hand, we pause to pass on

our perception of the trial witnesses.    We observe the candor,

sincerity, and demeanor of each witness in order to evaluate his

or her testimony and assign it weight for the primary purpose of

finding disputed facts.    We determine the credibility of each

witness, weigh each piece of evidence, draw appropriate

inferences, and choose between conflicting inferences in finding

the facts of a case.   The mere fact that one party presents

unopposed testimony on his or her behalf does not necessarily

mean that the elicited testimony will result in a finding of fact

in that party’s favor.    We will not accept the testimony of
                              - 67 -

witnesses at face value if we find that the outward appearance of

the facts in their totality conveys an impression contrary to the

spoken word.   See Boehm v. Commissioner, 326 U.S. 287, 293

(1945); Wilmington Trust Co. v. Helvering, 316 U.S. 164, 167-168

(1942); see also Gallick v. Baltimore & O. R. Co., 372 U.S. 108,

114-115 (1963); Diamond Bros. Co. v. Commissioner, 322 F.2d 725,

730-731 (3d Cir. 1963), affg. T.C. Memo. 1962-132.

     Petitioners called eight fact witnesses and one expert

witness.   Petitioners’ fact witnesses were Drs. Desai,

Hirshkowitz, and Mall, Messrs. Ankner, Mall, and Ross, and AEGON

USA employees Paula Jackson and Timothy Vance.   Petitioners’

expert witness was Jay M. Jaffe, F.S.A., M.A.A.A. (Mr. Jaffe).

Mr. Jaffe is the president and sole consultant of Actuarial

Enterprises, Ltd., and we generally recognized him as an expert

on the characterization of an insurance policy as term insurance.

We recognized him as such but expressed concern as to whether he

was actually an unbiased expert who could help us.   Mr. Jaffe

generally testified that the C-group term policy and the C-group

conversion UL policy were separate insurance products with no

interrelationship.

     Respondent called two fact witnesses and one expert witness.

Respondent’s fact witnesses were Mr. Cohen and Vincent Maressa,

the latter of whom is the executive director and general counsel

of the Medical Society of New Jersey.   Respondent’s expert
                               - 68 -

witness was Charles DeWeese, F.S.A., M.A.A.A. (Mr. DeWeese).     Mr.

DeWeese is an independent consulting actuary, and we recognized

him as an expert on, among other things, the difference between

group term insurance and universal life insurance.     Mr. DeWeese

generally testified that the C-group term policy and the C-group

conversion UL policy were one insurance product; i.e., both

policies were parts of a single life insurance product.

       We have broad discretion to evaluate the cogency of an

expert’s analysis.    Sometimes, an expert will help us decide a

case.    See, e.g., Booth v. Commissioner, supra at 573; Trans City

Life Ins. Co. v. Commissioner, 106 T.C. 274, 302 (1996); see also

M.I.C. Ltd. v. Commissioner, T.C. Memo. 1997-96; Proios v.

Commissioner, T.C. Memo. 1994-442.      Other times, he or she will

not.    See, e.g., Estate of Scanlan v. Commissioner, T.C. Memo.

1996-331, affd. without published opinion 116 F.3d 1476 (5th Cir.

1997); Mandelbaum v. Commissioner, T.C. Memo. 1995-255, affd.

without published opinion 91 F.3d 124 (3d Cir. 1996).     We weigh

an expert’s testimony in light of his or her qualifications and

with due regard to all other credible evidence in the record.

See Estate of Kaufman v. Commissioner, T.C. Memo. 1999-119.      We

may embrace or reject an expert’s opinion in toto, or we may pick

and choose the portions of the opinion we choose to adopt.      See

Helvering v. National Grocery Co., 304 U.S. 282, 294-295 (1938);

Silverman v. Commissioner, 538 F.2d 927, 933 (2d Cir. 1976),
                               - 69 -

affg. T.C. Memo. 1974-285; IT&S of Iowa, Inc. v. Commissioner, 97

T.C. 496, 508 (1991); Parker v. Commissioner, 86 T.C. 547, 562

(1986); see also Pabst Brewing Co. v. Commissioner, T.C. Memo.

1996-506.   We are not bound by an expert’s opinion and will

reject an expert’s opinion to the extent that it is contrary to

the judgment we form on the basis of our understanding of the

record as a whole.   See Orth v. Commissioner, 813 F.2d 837, 842

(7th Cir. 1987), affg. Lio v. Commissioner, 85 T.C. 56 (1985);

Silverman v. Commissioner, supra at 933; Estate of Kreis v.

Commissioner, 227 F.2d 753, 755 (6th Cir. 1955), affg. T.C. Memo.

1954-139; IT&S of Iowa, Inc. v. Commissioner, supra at 508; Chiu

v. Commissioner, 84 T.C. 722, 734 (1985); see also Gallick v.

Baltimore & O. R. Co., supra at 115; In re TMI Litig., 193 F.3d

613, 665-666 (3d Cir. 1999).

     Mr. DeWeese is no stranger to this Court.   He testified in

Booth v. Commissioner, 108 T.C. 524 (1997), as an expert on

multiple employer plans.   We find him to be reliable, relevant,

and helpful.   We credit his opinion as set forth in his report

and as clarified at trial.   We rely on his opinion in making our

findings of fact and reaching the conclusions we draw therefrom.
                                - 70 -

     Mr. Jaffe helped us minimally.25    He admitted at trial that

he works with Commonwealth in its everyday business operation,

including helping it develop an innovative term life insurance

product and rendering critical advice to it on an unrelated

litigation matter.   An expert witness loses his or her

impartiality when he or she is too closely connected with one of

the parties.   See, e.g., Estate of Kaufman v. Commissioner, supra

(the Commissioner’s expert was inherently biased because he was

the Commissioner’s employee).    An expert witness also is

unhelpful when he or she is merely a biased spokesman for the

advancement of his or her client’s litigating position.      When we

see and hear an expert who displays an unyielding allegiance to

the party who is paying his or her bill, we need not and

generally will not hesitate to disregard that testimony as

untrustworthy.   See Estate of Halas v. Commissioner, 94 T.C. 570,

577 (1990); Laureys v. Commissioner, 92 T.C. 101, 129 (1989); see

also Jacobson v. Commissioner, T.C. Memo. 1989-606 (when experts

act as advocates, “the experts can be viewed only as hired guns

of the side that retained them, and this not only disparages

their professional status but precludes their assistance to the

Court in reaching a proper and reasonably accurate conclusion”).


     25
       In addition to the reasons stated infra, Mr. Jaffe’s
knowledge of critical facts was generally influenced by his
relationship with Commonwealth, he relied incorrectly on
erroneous data to reach otherwise unsupported conclusions, and he
concededly did not review all pertinent facts.
                                - 71 -

     We also do not find the testimony of most of the fact

witnesses to be helpful as to the critical facts underlying the

issues at hand.   Drs. Desai, Hirshkowitz, and Mall and Messrs.

Ankner, Mall, and Ross testified incredibly with regard to

material aspects of this case.    They all seemed coached and

frequently displayed during cross-examination (or in response to

questions asked by the Court) a loss of memory or hesitation with

respect to their testimony.26    Each of them (with the exception

of Dr. Desai and Mr. Mall) also acknowledged that he or she had

on prior occasions consciously misrepresented material facts in

order to achieve a personal goal.    Their testimony, as well as

the testimony of Mr. Cohen, was for the most part self-serving,

vague, elusive, uncorroborated, and/or inconsistent with

documentary or other reliable evidence.    Under circumstances such

as these, we are not required to, and we do not, rely on the bald

or otherwise unreliable testimony of these named fact witnesses

to support our decision herein.    See Diamond Bros. Co. v.

Commissioner, 322 F.2d 725 at 730-731; see also Tokarski v.

Commissioner, 87 T.C. 74, 77 (1986).     We rely mainly on the

testimony of Mr. DeWeese and the voluminous record built by the

parties through their stipulation of approximately 2,167 facts

and approximately 1,691 exhibits.


     26
       In fact, petitioners’ counsel Neil L. Prupis (Mr. Prupis)
even acknowledged to the Court that the testifying physicians had
selective memories.
                               - 72 -

     We turn to the nine issues for decision and address each of

these issues seriatim.

1.   Contributions to the Neonatology and Lakewood Plans

      We decide first the question of whether section 162(a)

allows Neonatology and Lakewood to deduct their contributions to

their plans.   Section 162(a) generally provides a deduction for

all ordinary and necessary expenses paid or incurred during the

taxable year in carrying on a trade or business.   A taxpayer must

meet five requirements in order to deduct an item under this

section.   The taxpayer must prove that the item claimed as a

deductible business expense:   (1) Was paid or incurred during the

taxable year; (2) was for carrying on his, her, or its trade or

business; (3) was an expense; (4) was a necessary expense; and

(5) was an ordinary expense.   See Commissioner v. Lincoln Savs. &

Loan Association, 403 U.S. 345, 352 (1971); Welch v. Helvering,

290 U.S. 111, 115 (1933).   A determination of whether an

expenditure satisfies each of these requirements is a question of

fact.   See Commissioner v. Heininger, 320 U.S. 467, 475 (1943).

      Petitioners argue that Neonatology and Lakewood meet all

five requirements with respect to their contributions to their

plans, and, hence, petitioners assert, those contributions are

fully deductible under section 162(a).   Petitioners contend that

the contributions were paid as compensation because, they assert,

the contributions funded a fringe benefit in the form of term
                               - 73 -

life insurance.   Petitioners assert that the contributions all

were made to the plans to pay premiums on term life insurance and

that the premiums entitled the insureds to nothing more.

     Respondent argues that section 162(a) does not allow

Neonatology and Lakewood to deduct their contributions in full.

Respondent concedes that Neonatology and Lakewood may deduct

their contributions to their plans to the extent that the

contributions funded term life insurance.   See sec. 1.162-10(a),

Income Tax Regs.; see also Joel A. Schneider, M.D., S.C. v.

Commissioner, T.C. Memo. 1992-24; Moser v. Commissioner, T.C.

Memo. 1989-142, affd. on other grounds 914 F.2d 1040 (8th Cir.

1990).    As to the excess contributions, respondent asserts, those

amounts are not deductible under section 162(a).   Respondent

argues primarily that the excess contributions are distributions

of surplus cash and not ordinary and necessary business expenses.

Respondent points to the fact that the only benefit provided

explicitly under the plans was term life insurance and asserts

that the excess contributions did not fund this benefit.

     We agree with respondent that the excess contributions which

Neonatology and Lakewood made to their plans are nondeductible

distributions of cash for the benefit of their employee/owners

and do not constitute ordinary or necessary business expenses.27


     27
       We need not and do not decide the correctness of
respondent’s alternative determinations disallowing deductions of
                                                   (continued...)
                               - 74 -

The Neonatology Plan and the Lakewood Plan are primarily vehicles

which were designed and serve in operation to distribute surplus

cash surreptitiously (in the form of excess contributions) from

the corporations for the employee/owners’ ultimate use and

benefit.   Although the plans did provide term life insurance to

the employee/owners, the excess contributions simply were not

attributable to that current-year protection.   The excess

contributions, which represent the lion’s share of the

contributions, were paid to Inter-American, Commonwealth, or

Peoples Security, as the case may be, to be set aside in an

interest-bearing account for credit to the C-group conversion UL

policy, upon conversion thereto, and it was the holders of these

policies (namely, the employee/owners) who benefited from those

excess contributions by way of their ability to participate in

the C-group products.28   We find incredible petitioners’

assertion that the employee/owners of Neonatology and Lakewood,

each of whom is an educated physician, would have caused their

respective corporations to overpay substantially for term life

insurance with no promise or expectation of receiving the excess




     27
      (...continued)
these excess contributions.
     28
       The distributing corporations (Neonatology and Lakewood),
on the other hand, received little if any benefit from the excess
contributions to the plans.
                              - 75 -

contributions back.   The premiums paid for the C-group term

policy exceeded by a wide margin the cost of term life insurance.

     We recognize that the conversion credit balance in a C-group

term policy would be forfeited completely were the policy to

lapse and not be converted.   Such was the case, for example, when

Neonatology let Dr. Mall’s Inter-American C-group term policy

lapse on March 15, 1992;29 in that case, Dr. Mall forfeited the

conversion credit balance of $8,585.88.     Petitioners focus on the

possibility and actual occurrence of such a forfeiture and

conclude therefrom that the premiums are all attributable to

current life insurance protection.     We disagree with this

conclusion.   The mere fact that a C-group term policyholder may

forfeit the conversion credit balance does not mean, as

petitioners would have it, that the balance was charged or paid

as the cost of term life insurance.     The current-year insurance

purchased from Inter-American on the life of Dr. Mall cost only

$1,689.85 for the certificate year then ended, and the fact that

Neonatology choose to deposit with Inter-American an additional

$8,216.05 ($9,906 premium less $1,689.85 cost of insurance)

expecting that Dr. Mall would eventually receive that deposit


     29
       Other C-group term policies which lapsed during the
Neonatology and Lakewood subject years without conversion were
the other two Inter-American C-group term policies; i.e., the
ones owned by Drs. Hirshkowitz and Desai. Although petitioners
do not explain why these policies were allowed to lapse without
conversion, we note that the lapse of these policies occurred
right after Inter-American’s forced liquidation.
                              - 76 -

with commercial interest does not recharacterize the deposited

funds as the cost of term insurance simply because Neonatology

ultimately decided to abandon the funds.   Although it is true

that Neonatology and the insurancemen represented in form that

Neonatology paid the entire $9,906 to Inter-American as a premium

on term life insurance, the fact of the matter is that neither

Neonatology nor Inter-American actually considered the excess

premium to fund the cost of term life insurance.   The substance

of the purported premium payment outweighs its form, and, after

closely scrutinizing the facts and circumstances of this case,

including especially the interrelationship between the two

policies underlying the C-group product and the expectations and

understandings of the parties to the contracts underlying that

product, we are left without any doubt that the amount credited

to the conversion account balance was neither charged nor paid as

the cost of current life insurance protection.   The parties to

those contracts have always expected and understood that the

conversion credit balance would be returned to the insured in the

future by way of no-cost policy loans.

     We also recognize that the conversion credit balance would

not be paid in addition to the underlying policy’s face value

when the insured died, and, if the insured had borrowed from the

balance, that the death benefit would be reduced by the amount of

any outstanding loan.   In the case of Dr. Sobo, for example, his
                              - 77 -

beneficiary, Ms. Sobo, received upon his death only the face

value of the two C-group term policies which were then

outstanding on his life.   Neither she nor anyone else was

entitled to, or actually received, the conversion credit balance

on either policy.   For the reasons stated immediately above, we

do not believe that this “forfeiture” provision changes the fact

that the amount credited to the conversion credit balance was

simply a deposit that could either grow with interest, or, in the

case of Dr. Sobo, dissipate, and that this deposit was

insufficiently related to the current life insurance protection

to label it as such.30

     We conclude that the excess contributions are disguised

(constructive) distributions to the petitioning employee/owners

of Neonatology and Lakewood, see Mazzocchi Bus Co., Inc. v.

Commissioner, 14 F.3d 923, 927-928 (3d Cir. 1994), affg. T.C.

Memo. 1993-43; Commissioner v. Makransky, 321 F.2d 598, 601-603

(3d Cir. 1963), affg. 36 T.C. 446 (1961); Truesdell v.

Commissioner, 89 T.C. 1280 (1989); see also Old Colony Trust Co.

v. Commissioner, 279 U.S. 716 (1929) (individual taxpayer

constructively received income to the extent corporate employer

agreed to pay his tax bill), which means, in turn, that the




     30
       Neither party has suggested that Dr. Sobo, upon death, is
entitled to deduct a loss equal to the conversion credit balance,
and we do not decide that issue.
                              - 78 -

distributing corporations cannot deduct those payments.31     The

fact that neither Lakewood nor Neonatology formally declared

these excess contributions as cash distributions does not

foreclose our finding that the excess contributions were

distributions-in-fact.   See Commissioner v. Makransky, supra at

601; Truesdell v. Commissioner, supra at 1295; see also Loftin &

Woodard, Inc. v. United States, 577 F.2d 1206, 1214 (5th Cir.

1978); Crosby v. United States, 496 F.2d 1384, 1388 (5th Cir.

1974); Noble v. Commissioner, 368 F.2d 439, 442 (9th Cir. 1966),

affg. T.C. Memo. 1965-84.   What is critical to our conclusion is

that the excess contributions made by Neonatology and Lakewood

conferred an economic benefit on their employee/owners for the

primary (if not sole) benefit of those employee/owners, that the

excess contributions constituted a distribution of cash rather

than a payment of an ordinary and necessary business expense, and

that neither Neonatology nor Lakewood expected any repayment of

the cash underlying the conferred benefit.32   See Noble v.


     31
       In addition to the deeply ingrained principle that a
corporation may not deduct a distribution made to its
shareholder, the subject distributions neither funded a plan
benefit nor are viewed as passing directly from the corporation
to the plan. See Enoch v. Commissioner, 57 T.C. 781, 793 (1972)
(distributions deemed to have passed from the distributing
corporation to the recipient shareholder and then to the third-
party actual recipient).
     32
       That the distributing corporations and/or the
employee/owners may not have intended that the excess
contributions constitute a taxable distribution does not preclude
                                                   (continued...)
                               - 79 -

Commissioner, supra at 443; see also Loftin & Woodard, Inc. v.

United States, supra at 1214-1215; Crosby v. United States, supra

at 1388; Magnon v. Commissioner, 73 T.C. 980, 993-994 (1980).

     Petitioners argue that the excess contributions were paid to

the employee/owners as compensation for their services.    We

disagree.    Whether amounts are paid as compensation turns on the

factual determination of whether the payor intends at the time

that the payment is made to compensate the recipient for services

performed.   See Whitcomb v. Commissioner, 733 F.2d 191, 194 (1st

Cir. 1984), affg. 81 T.C. 505 (1983); King’s Ct. Mobile Home

Park, Inc. v. Commissioner, 98 T.C. 511, 514-515 (1992); Paula

Constr. Co. v. Commissioner, 58 T.C. 1055, 1058-1059 (1972),

affd. without published opinion 474 F.2d 1345 (5th Cir. 1973).

The intent is not found, as petitioners would have it, at or

after the time that respondent challenges the payment’s

characterization as something other than compensation.    See

King’s Ct. Mobile Home Park, Inc. v. Commissioner, supra at 514;

Paula Constr. Co. v. Commissioner, supra at 1059-1060; Joyce v.

Commissioner, 42 T.C. 628, 636 (1964); Drager v. Commissioner,

T.C. Memo. 1987-483.   The mere fact that petitioners now choose



     32
      (...continued)
dividend treatment. Nor is it precluded because the corporations
did not formally distribute the cash directly to the
owner/employees. See Loftin & Woodard, Inc. v. United States,
577 F.2d 1206, 1214 (5th Cir. 1978); Crosby v. United States, 496
F.2d 1384, 1388 (5th Cir. 1974).
                                - 80 -

to characterize the excess contributions as compensation does not

necessarily mean that the payments were compensation in fact.

     The facts of this case do not support petitioners’ assertion

that Neonatology and Lakewood had the requisite compensatory

intent when they made the contributions to their plans.   We find

nothing in the record, except for petitioners’ assertions on

brief, that would support such a finding.   See Rule 143(b)

(statements on brief are not evidence).   Indeed, all reliable

evidence points to the contrary conclusion that we reach as to

this issue.   On the basis of our review of the record, we are

convinced that the purpose and operation of the Neonatology Plan

and the Lakewood Plan was to serve as a tax-free savings device

for the owner/employees and not, as asserted by petitioners, to

provide solely term life insurance to the covered employees.     To

be sure, some of the plans even went so far as to purchase

annuities for designated employee/owners.

2.   Lakewood’s Payments Made Outside of Its Plan

      Lakewood made payments outside of the Lakewood Plan for

additional life insurance for two of its employees.   Lakewood

argues that these payments are deductible in full under section

162(a) as ordinary and necessary business expenses.   We disagree.

For the reasons stated above, we hold that these payments are

nondeductible constructive distributions to the extent they did

not fund term life insurance.    The payments are deductible to the
                               - 81 -

extent they did fund term life insurance for the relevant

employees.

3.   Neonatology Contributions as to Mr. Mall

     Neonatology contributed money to the Neonatology Plan for

the benefit of Mr. Mall.    Mr. Mall was neither an employee of

Neonatology nor an individual who was eligible to participate in

Neonatology’s Plan.   We conclude that these contributions served

no business purpose of Neonatology, and, hence, that they were

not ordinary and necessary expenses paid to carry on

Neonatology’s business.    See sec. 1.162-10(a), Income Tax Regs.;

see also Joel A. Schneider, M.D., S.C. v. Commissioner, T.C.

Memo. 1992-24; Moser v. Commissioner, T.C. Memo. 1989-142.    The

contributions are nondeductible constructive distributions to Dr.

Mall.33

4. & 5.   Marlton Contributions as to Dr. Lo and Its Two Employees

     Marlton contributed money to the Marlton Plan to purchase

life insurance on the lives of three individuals; namely, Dr. Lo,

Ms. Lo, and Edward Lo.    As to Dr. Lo, he was neither a Marlton

employee nor an individual who was eligible to participate in

Marlton’s plan.   We conclude that the contributions made on his

behalf served no legitimate business purpose of Marlton, and,


     33
       We view Dr. Mall, Neonatology’s sole shareholder, as
having directed her corporation to make these contributions on
behalf of her husband. Accordingly, we view these contributions
as passing first through Dr. Mall on the way to the Neonatology
Plan.
                                - 82 -

hence, that they were not ordinary and necessary expenses paid to

carry on Marlton’s business.     See sec. 1.162-10(a), Income Tax

Regs.; see also Joel A. Schneider, M.D., S.C. v. Commissioner,

supra; Moser v. Commissioner, supra.     In contrast with

Neonatology’s contributions to purchase insurance on the life of

Mr. Mall, which we have just held were a constructive

distribution to Dr. Mall, the contributions which Marlton made on

behalf of Dr. Lo are not a constructive distribution to him

because Marlton is not a corporation.

     As to Ms. Lo, she was a Marlton employee.     Under section

264(a)(1), however, a taxpayer may not deduct life insurance

premiums to the extent that the taxpayer is “directly or

indirectly a beneficiary” of the underlying policy.34       Sec.

264(a)(1).    Respondent argues that section 264(a)(1) applies to

disallow Marlton’s deduction of the contributions that it made to

pay the premiums on Ms. Lo’s term life insurance policy because,


     34
          Sec. 264(a)(1) provides:

     SEC. 264. CERTAIN AMOUNTS PAID IN CONNECTION WITH
               INSURANCE CONTRACTS.

             (a) General Rule.--No deduction shall be allowed
     for–-

                  (1) Premiums paid on any life insurance
             policy covering the life of any officer or
             employee, or of any person financially
             interested in any trade or business carried
             on by the taxpayer, when the taxpayer is
             directly or indirectly a beneficiary under
             such policy.
                                - 83 -

respondent asserts, the policy’s beneficiary was a grantor trust

formed by the Los.

     We agree with respondent’s conclusion that section 264(a)(1)

prevents Marlton from deducting the contributions which it made

to its plan to pay the premiums on Ms. Lo’s term life insurance

policy.    We do so, however, for reasons different from the reason

espoused by respondent.    As we see it, Marlton’s deduction of its

contributions for Ms. Lo’s life insurance policy turns on whether

Marlton35 was “directly or indirectly a beneficiary” of that

policy within the meaning of section 264(a)(1).    If it was, the

premiums are not deductible, regardless of whether they would

otherwise be deductible as a business expense.    See Carbine v.

Commissioner, 83 T.C. 356, 367-368 (1984) (and cases cited

thereat), affd. 777 F.2d 662 (11th Cir. 1985); Glassner v.

Commissioner, 43 T.C. 713, 715 (1965), affd. per curiam 360 F.2d

33 (3d Cir. 1966); sec. 1.264-1(a), Income Tax Regs.

     Respondent asserts that the policy’s beneficiary was the

Los’ grantor trust.    We are unable to find that such was the

case.     As we view the record, and as we found supra, the

beneficiary of Ms. Lo’s term life insurance policy was the

Marlton Plan.    Although the trust to which respondent refers was

indeed the beneficiary of Dr. Lo’s policy, we find nothing in the



     35
       For the purpose of our inquiry, we view Marlton, a sole
proprietorship, as an alter ego of Dr. Lo, the sole proprietor.
                               - 84 -

record to suggest that the same trust also was the beneficiary of

Ms. Lo’s policy.   Nor has respondent pointed us to any part of

the record that would support such a finding.

     We ask whether Dr. Lo is a direct or indirect beneficiary of

Ms. Lo’s term life insurance policy given the fact that the

Marlton Plan is the named beneficiary.     We conclude that he is.36

In the event of Ms. Lo’s death, the face value of her life

insurance policy would be paid to the Marlton Plan, for which Dr.

Lo and Edward Lo would be the remaining beneficiaries.     Although

Dr. Lo would not be the sole beneficiary of those death benefits,

section 264(a)(1) requires only that he be a beneficiary in order

to render the premiums nondeductible.     See Keefe v. Commissioner,

15 T.C. 947, 952-953 (1950).   Nor does it matter for purposes of

section 264(a)(1) that he was not expressly listed on Ms. Lo’s

policy as the beneficiary thereof.      See Rieck v. Heiner, 25 F.2d

453 (3d Cir. 1928).

     Dr. Lo, as opposed to Edward Lo, also stood to gain the most

from the plan assets, were Ms. Lo to have died.     Whereas Edward

Lo had a fairly inexpensive term life insurance policy, Dr. Lo

had a fairly expensive universal life policy.     Ms. Lo’s life

insurance proceeds also could be used to pay the premiums on the


     36
       For the same reasons as stated infra, we also conclude
that Dr. Lo is a direct or indirect beneficiary of Edward Lo’s
term life insurance policy, and, hence, that Marlton may not
deduct the contributions that it made to its plan to pay his
premiums.
                              - 85 -

policies, thus satisfying the obligation of Marlton to do so.

See Rodney v. Commissioner, 53 T.C. 287, 318-319 (1969) (benefit

requirement of section 264(a)(1) is satisfied where the insurance

would ultimately satisfy an obligation of the taxpayer); Glassner

v. Commissioner, supra (same).

6.   Disallowed Payments

     A corporate distribution is taxed as a dividend to the

recipient shareholder to the extent of the corporation’s earnings

and profits.   The portion of the distribution that is not a

dividend is a nontaxable return of capital to the extent of the

shareholder’s stock basis.   The remainder of the distribution is

taxed to the shareholder as gain from the sale or exchange of

property.   See sec. 301(c); Enoch v. Commissioner, 57 T.C. 781,

793 (1972); see also Commissioner v. Makransky, 321 F.2d at 601.

     Petitioners do not challenge respondent’s determination that

Lakewood and Neonatology had sufficient earnings and profits to

characterize the subject distributions as dividends.   We sustain

respondent’s determination that all the distributions are taxable

dividends to the recipient employee/owners.   See Rule 142(a);

Welch v. Helvering, 290 U.S. at 115.

     Petitioners challenge the timing of that income, however,

arguing that it is not taxable to the employee/owners in the year

determined by respondent; i.e., the year in which Neonatology and

Lakewood contributed the excess amounts to their plans or, in the
                                - 86 -

three instances where the insurance was purchased directly from

Peoples Security, in the year that Lakewood paid Peoples Security

for that insurance.   Petitioners assert that the income is not

taxable to the employee/owners until after the subject years

because the conversion credit balance would be forfeited if the

underlying policy lapsed or if the insured died.   Petitioners

observe that the employee/owners’ ability to withdraw the

conversion credit balance was limited to the percentage of that

balance that was transferred to the C-group conversion UL policy.

Petitioners observe that the transferred credits could be reached

by an insured only if a C-group term policy was converted to a C-

group conversion UL policy, and then only in equal increments

over 120 months.   Petitioners observe that an insured would

forfeit the transferred credits in the event of his or her death.

Petitioners rely primarily on section 83(a).

     Respondent argues that the income is taxable currently.

Respondent asserts that the excess contributions purchased

insurance contracts and annuities for the benefit of the

employee/owners.   Respondent asserts that the employee/owners had

the unfettered ability to withdraw the conversion credit balances

at their whim.

     We agree with respondent that the dividends are taxable in

the years that he determined.    As mentioned supra, we view

Neonatology and Lakewood’s excess contributions to their plans as
                                - 87 -

passing first through the employee/owners.     We view likewise the

excess payments which Lakewood made directly to Peoples Security.

Accordingly, in both cases, the employee/owners are considered

for purposes of the Federal tax law to have received the excess

contributions (or payments) when the contributions (or payments)

were first made.

     Petitioners rely mistakenly on section 83 to argue that the

individual petitioners may not be taxed currently on the excess

contributions.37    Section 83 has no application to a case such as


     37
          Sec. 83 provides in relevant part:

     SEC. 83.    PROPERTY TRANSFERRED IN CONNECTION WITH
                 PERFORMANCE OF SERVICES.

          (a) General Rule.--If, in connection with the
     performance of services, property is transferred to any
     person other than the person for whom such services are
     performed, the excess of--

                 (1) the fair market value of such
            property (determined without regard to any
            restriction other than a restriction which by
            its terms will never lapse) at the first time
            the rights of the person having the
            beneficial interest in such property are
            transferable or are not subject to a
            substantial risk of forfeiture, whichever
            occurs earlier, over

                 (2) the amount (if any) paid for such
            property,

     shall be included in the gross income of the person who
     performed such services in the first taxable year in
     which the rights of the person having the beneficial
     interest in such property are transferable or are not
     subject to a substantial risk of forfeiture, whichever
                                                   (continued...)
                              - 88 -

this where a corporation makes a cash distribution for the

benefit of a shareholder, even when, as is the case here, that

shareholder is also an employee of the distributing corporation.

Section 83 requires a transfer of property in connection with the

performance of services, see sec. 83(a), and, as explained supra,

such a requirement is not met in the case of a distribution.

7.   Accuracy-Related Penalties

      Respondent determined that each petitioner was liable for an

accuracy-related penalty under section 6662(a) and (b)(1) for

negligence or intentional disregard of rules and regulations.

Petitioners argue that none of them are so liable.   Petitioners

assert that they were “approached by various professionals” who

introduced petitioners to the VEBA’s and that they invested in

the VEBA’s relying on “tax opinion letters written by tax

attorneys and accountants and discussions with insurance

brokers”.   Petitioners assert that the accountants who prepared

their returns agreed with the reporting position taken as to the

contributions, as evidenced by the fact that the accountants

prepared the returns in the manner they did.   Petitioners assert

that many of the issues at bar are matters of first impression,

which, petitioners conclude, means they cannot be liable for an

accuracy-related penalty for negligence.



      37
       (...continued)
      is applicable. * * *
                               - 89 -

     We disagree with all of petitioners’ assertions as to the

accuracy-related penalties determined by respondent under section

6662(a) and (b)(1).    Section 6662(a) and (b)(1) imposes a 20-

percent accuracy-related penalty on the portion of an

underpayment that is due to negligence or intentional disregard

of rules or regulations.    Negligence includes a failure to

attempt reasonably to comply with the Code.    See sec. 6662(c).

Disregard includes a careless, reckless, or intentional

disregard.   See id.   An underpayment is not attributable to

negligence or disregard to the extent that the taxpayer shows

that the underpayment is due to the taxpayer’s reasonable cause

and good faith.   See secs. 1.6662-3(a), 1.6664-4(a), Income Tax

Regs.

     Reasonable cause requires that the taxpayer have exercised

ordinary business care and prudence as to the disputed item.      See

United States v. Boyle, 469 U.S. 241 (1985); see also Hatfried,

Inc. v. Commissioner, 162 F.2d 628, 635 (3d Cir. 1947); Girard

Inv. Co. v. Commissioner, 122 F.2d 843, 848 (3d Cir. 1941);

Estate of Young v. Commissioner, 110 T.C. 297, 317 (1998).      The

good faith reliance on the advice of an independent, competent

professional as to the tax treatment of an item may meet this

requirement.   See United States v. Boyle, supra; sec. 1.6664-

4(b), Income Tax Regs.; see also Hatfried, Inc. v. Commissioner,

supra at 635; Girard Inv. Co. v. Commissioner, supra at 848;
                              - 90 -

Ewing v. Commissioner, 91 T.C. 396, 423 (1988), affd. without

published opinion 940 F.2d 1534 (9th Cir. 1991).   Whether a

taxpayer relies on advice and whether such reliance is reasonable

hinge on the facts and circumstances of the case and the law that

applies to those facts and circumstances.   See sec. 1.6664-

4(c)(i), Income Tax Regs.   A professional may render advice that

may be relied upon reasonably when he or she arrives at that

advice independently, taking into account, among other things,

the taxpayer’s purposes for entering into the underlying

transaction.   See sec. 1.6664-4(c)(i), Income Tax Regs.; see also

Leonhart v. Commissioner, 414 F.2d 749 (4th Cir. 1969), affg.

T.C. Memo. 1968-98.   Reliance may be unreasonable when it is

placed upon insiders, promoters, or their offering materials, or

when the person relied upon has an inherent conflict of interest

that the taxpayer knew or should have known about.   See Goldman

v. Commissioner, 39 F.3d 402 (2d Cir. 1994), affg. T.C. Memo.

1993-480; LaVerne v. Commissioner, 94 T.C. 637, 652-653 (1990),

affd. without published opinion 956 F.2d 274 (9th Cir. 1992),

affd. in part without published opinion sub nom. Cowles v.

Commissioner, 949 F.2d 401 (10th Cir. 1991); Marine v.

Commissioner, 92 T.C. 958, 992-93 (1989), affd. without published

opinion 921 F.2d 280 (9th Cir. 1991).   Reliance also is

unreasonable when the taxpayer knew, or should have known, that

the adviser lacked the requisite expertise to opine on the tax
                               - 91 -

treatment of the disputed item.    See sec. 1.6664-4(c), Income Tax

Regs.

       In sum, for a taxpayer to rely reasonably upon advice so as

possibly to negate a section 6662(a) accuracy-related penalty

determined by the Commissioner, the taxpayer must prove by a

preponderance of the evidence that the taxpayer meets each

requirement of the following three-prong test:    (1) The adviser

was a competent professional who had sufficient expertise to

justify reliance, (2) the taxpayer provided necessary and

accurate information to the adviser, and (3) the taxpayer

actually relied in good faith on the adviser’s judgment.    See

Ellwest Stereo Theatres, Inc. v. Commissioner, T.C. Memo.

1995-610; see also Rule 142(a); Welch v. Helvering, 290 U.S. at

115.    We are unable to conclude that any of petitioners has met

any of these requirements.    First, none of petitioners has

established that he, she, or it received advice from a competent

professional who had sufficient expertise to justify reliance.38

The “professional” to whom petitioners refer is their insurance

agent, Mr. Cohen.   Mr. Cohen is not a tax professional, nor do we

find that he ever represented himself as such.   Petitioners’ mere

reliance on Mr. Cohen was unreasonable, given the primary fact

that he was known by most of them to be involved intimately with



       38
       We note at the start that we heard no testimony from Dr.
McManus or Lo, their respective wives, or Ms. Sobo.
                                - 92 -

and to stand to gain financially from the sale of both the

subject VEBA’s and the C-group product.   Given the magnitude of

petitioners’ dollar investment in the C-group product and the

favorable consequences which Mr. Cohen represented flowed

therefrom, any prudent taxpayer, especially one who is as

educated as the physicians at bar, would have asked a tax

professional to opine on the tax consequences of the C-group

product.   The represented tax benefits of the C-group product

were simply too good to be true.    Such is especially so when we

consider the fact that the physicians who testified admitted that

they knew that term insurance was significantly less expensive

than the premiums purportedly paid under the C-group product

solely for term insurance.

     Petitioners assert on brief that they also relied on tax

opinion letters written by tax attorneys and accountants.    We do

not find that such was the case.    The record contains neither a

credible statement by one or more of the individual petitioners

to the effect that he or she saw and relied on a tax opinion

letter, nor a tax opinion letter written by a competent,

independent tax professional.    In fact, petitioners have not even

proposed a finding of fact that would support a finding that such

a tax opinion letter exists, let alone that any of them ever read
                                - 93 -

or relied on one.   See Rule 143(b) (statements on brief are not

evidence).39

      We also are unpersuaded by petitioners’ assertion that they

relied reasonably on the correctness of the contents of their

returns simply because their returns were prepared by certified

public accountants.   The mere fact that a certified public

accountant has prepared a tax return does not mean that he or she

has opined on any or all of the items reported therein.    In this

regard, the record contains no evidence that, possibly with the

exception of Dr. Hirshkowitz, any of petitioners asked a

competent accountant to opine on the legitimacy of his, her, or

its treatment for the contributions, or that an accountant in

fact did opine on that topic.    In the case of Dr. Hirshkowitz,

the record does reveal that he showed his accountant something on

the SC VEBA and that the accountant expressed some reservations

as to the advertised tax treatment of the SC VEBA, but no

reservations which Dr. Hirshkowitz considered “major”, as he put

it.   The record does not reveal what exactly Dr. Hirshkowitz

showed his accountant as to the SC VEBA or the particular

reservations which the accountant expressed.    Nor do we know

whether a reasonable person would consider those reservations to


      39
       Because petitioners have failed the first prong of the
three-prong test set forth above, we do not set forth a copious
discussion of our holdings as to the other two prongs. Suffice
it to say that none of petitioners has met his, her, or its
burden of proof as to those prongs.
                                - 94 -

be “major” from the point of view of accepting Mr. Cohen’s

representations of the tax consequences which flowed from the SC

VEBA.

     We also are not persuaded by petitioners’ assertion that the

accuracy-related penalties are inapplicable because, they claim,

the issues at bar are matters of first impression.     It is not new

in the arena of tax law that individual shareholders have tried

surreptitiously to withdraw money from their closely held

corporations to avoid paying taxes on those withdrawals.       The

fact that the physicians at bar have attempted to do so in the

setting of a speciously designed life insurance product does not

negate the fact that the underlying tax principles involved in

this case are well settled.     Nor does the application of the

negligence accuracy-related penalty turn on the fact that this

case is a “test case” as to the tax consequences flowing from a

taxpayer’s participation in the subject VEBA’s.     When the

requirements for the negligence accuracy-related penalty are met,

a taxpayer in a test case is just as negligent as the taxpayers

who have agreed to be bound by the resolution of the test case.

     We conclude that each of petitioners is liable for the

accuracy-related penalties determined by respondent.

8.   Addition to Tax for Failure To File Timely

        Lakewood filed its 1992 tax return with the Commissioner on

May 28, 1993.     The unextended due date of the return was March
                              - 95 -

15, 1993, and Lakewood neither requested nor received an

extension from that date.   Respondent determined that Lakewood’s

untimely filing made it liable for an addition to tax under

section 6651(a) equal to 15 percent of the underpayment, and

Lakewood has not shown reasonable cause for its untimely filing.

We sustain respondent’s determination and hold that Lakewood is

liable under section 6651(a) for an addition to tax of 5 percent

for each month during which its failure continued, or, in other

words, a 15-percent addition to tax as determined by respondent.

See sec. 6651(a)(1); see also Rule 142(a).

9.   Penalties Under Section 6673(a)(1)(B)

      Respondent moves the Court under section 6673(a)(1)(B) to

impose a $25,000 penalty against each petitioner, asserting that

petitioners’ positions in this proceeding are frivolous and

groundless.   Respondent asserts that the C-group product is a

“deceptive subterfuge” that was “designed to deceive on its

face”.   Respondent asserts that petitioners have not proven the

critical allegations set forth in their petitions as to the

operation of the C-group product and that, at trial, petitioners,

through their counsel, Mr. Prupis and Kevin Smith (Mr. Smith),

contested unreasonably the admissibility of documents that

respondent obtained from third parties as to the workings of the

C-group product.   Respondent asserts that petitioners, through

Messrs. Prupis and Smith, failed to comply fully with discovery
                                - 96 -

requests, “forcing respondent to attempt to obtain the vast

majority of the documentary evidence in this case from third

parties”.   Respondent asserts that petitioners were unreasonable

by calling witnesses at trial to testify in support of

petitioners’ proposed findings of fact that the C-group term

policy’s only benefit is current life insurance protection.

Respondent asserts that it was unreasonable for Mr. Smith to

defend against (1) respondent’s motion to compel documents from

AEGON USA, Mr. Smith’s client, and (2) respondent’s offer of

evidence as to certain marketing materials and other evidence.

     Petitioners argue that their positions are meritorious.

Petitioners assert that respondent’s motion to impose sanctions

against each of them is frivolous and that the Court should

sanction respondent’s counsel under section 6673(b)(2).

     We disagree with respondent’s assertion that we should order

each petitioner to pay a penalty to the Government under section

6673(a)(1)(B).40    Section 6673(a)(1)(B) provides this Court with

the discretion to award to the Government a penalty of up to

$25,000 when a taxpayer takes a frivolous or groundless position

in this Court.     The penalty under section 6673(a)(1)(B) is

imposed against each taxpayer, see sec. 6673(a)(1), and a

taxpayer’s position is frivolous or groundless if it is contrary



     40
       We also decline petitioners’ invitation to sanction
respondent’s counsel.
                                - 97 -

to established law and unsupported by a reasoned, colorable

argument for change in the law, see Coleman v. Commissioner, 791

F.2d 68, 71 (7th Cir. 1986).    Section 6673(a)(2)(B) provides this

Court with the discretion to sanction respondent’s counsel if he

or she “unreasonably and vexatiously” multiples any proceedings

before us.

     The mere fact that petitioners are defending the position

that was advertised to them in connection with their investment

in the subject VEBA’s is insufficient grounds to penalize each

petitioner under the facts herein.       Petitioners are not directly

responsible for most of the actions listed by respondent in

support of his motion to impose penalties.      Those actions are

best traced to petitioners’ counsel, and, given the facts of this

case, we decline to impute the actions of petitioners’ counsel to

petitioners themselves for the purposes of imposing a penalty

under section 6673(a)(1)(B).    Petitioners have reasonably relied

on the advice of their trial counsel that their litigating

positions had merit.   See Murphy v. Commissioner, T.C. Memo.

1995-76 (section 6673 penalty against taxpayer was inappropriate

where serious failure to present credible evidence at trial was

attributable to her counsel).

     We conclude our report directing the parties to prepare

computations under Rule 155 in all but one of the docketed cases,

taking into account the cost of term life insurance for those
                             - 98 -

employees who were eligible to receive that protection.    In

reaching our holdings we have considered all of petitioners’

arguments for contrary holdings; those arguments not discussed

herein are irrelevant or without merit.     We also have considered

respondent’s arguments as to his determinations to the extent

necessary to reject or sustain each determination.     We also have

considered all of respondent’s arguments as to his motion to

impose a penalty against each petitioner.

     As mentioned supra,

                                   Decision will be entered for

                              respondent in docket No. 4572-97,

                              decisions will be entered under

                              Rule 155 in all other dockets, and

                              an appropriate order will be issued

                              denying respondent’s motion to

                              impose penalties under section

                              6673(a)(1)(B).